Exhibit 10.1

CBRE 401(k) PLAN

As Amended and Restated,

effective January 1, 2011

 

LOGO [g401617logo.jpg]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I DEFINITIONS      1    ARTICLE II ELIGIBILITY TO
PARTICIPATE      15    ARTICLE III PARTICIPANT CONTRIBUTIONS      15   

3.1

  

Rollover and Transfer Contributions

     15   

3.2

  

Voluntary Contributions

     16    ARTICLE IV PARTICIPATING COMPANY CONTRIBUTIONS      16   

4.1

  

Contribution of Deferrals and Catch-up Contributions

     16   

4.2

  

Matching Contribution

     16   

4.3

  

Time of Payment

     17   

4.4

  

Return of Excess Deferrals

     17   

4.5

  

Actual Deferral Percentage Limitation

     18   

4.6

  

Allocation of Excess Contributions to Highly Compensated Employees.

     19   

4.7

  

Distribution of Excess Contributions

     20   

4.8

  

Qualified Matching Contributions

     20   

4.9

  

Corrective Qualified Non-Elective Contributions

     20   

4.10

  

Special Rules

     21   

4.11

  

Actual Contribution Percentage Limitation

     21   

4.12

  

Allocation of Excess Aggregate Contributions to Highly Compensated Employees

     22   

4.13

  

Distribution or Forfeiture of Excess Aggregate Contributions

     23   

4.14

  

Use of Deferrals

     23   

4.15

  

Corrective Qualified Non-Elective Contributions

     23   

4.16

  

Special Rules

     23    ARTICLE V ACCOUNTING FOR PARTICIPANT’S INTERESTS      24   

5.1

  

Establishment of Accounts

     24   

5.2

  

Allocation of Contributions and Forfeitures

     24   

5.3

  

Code Section 415 Limitation

     24   

5.4

  

Accounting for Trust Fund Income or Losses

     25   

5.5

  

Valuation of Trust Fund

     26   

5.6

  

Quarterly Statement of Accounts

     26   

5.7

  

Directed Accounts and Investment Options

     26   

5.8

  

Investment Funds

     26   

5.9

  

Investment Direction for all Funds

     26   

5.10

  

ERISA 404(c) Requirements

     27   

5.11

  

Life Insurance Contracts

     27    ARTICLE VI VESTING      28   

6.1

  

Vesting Percentages

     28   

6.2

  

Forfeiture and Restoration of Nonvested Accounts

     29   

6.3

  

Unclaimed Benefits

     29   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

          Page  

6.4

  

Application of Forfeited Amounts

     30   

6.5

  

Application of Plan provisions to Qualified Real Estate Agents (QREAs)

     30    ARTICLE VII DESIGNATION OF BENEFICIARY      31   

7.1

  

Designation of Beneficiary

     31   

7.2

  

Failure to Designate Beneficiary

     31    ARTICLE VIII WITHDRAWALS AND DISTRIBUTIONS FROM THE TRUST FUND     
32   

8.1

  

Events Permitting Withdrawals Prior to Severance or Death

     32   

8.2

  

Rules Governing Distributions after Severance or Death

     34   

8.3

  

Distribution after Death

     36   

8.4

  

Valuation of Interest

     36   

8.5

  

Characterization of Disability Distribution

     36   

8.6

  

Payment of Benefits to Alternate Payee

     36   

8.7

  

Direct Rollovers

     37    ARTICLE IX TOP-HEAVY PROVISIONS      37   

9.1

  

Priority over other Plan Provisions

     37   

9.2

  

Minimum Allocation

     38   

9.3

  

Minimum Vesting

     39    ARTICLE X ADMINISTRATIVE PROCEDURES      39   

10.1

  

Appointment of Committee Members

     39   

10.2

  

Officers and Employees of the Committee

     40   

10.3

  

Action of the Committee

     40   

10.4

  

Disqualification of Committee Member

     40   

10.5

  

Expenses of the Committee

     40   

10.6

  

Bonding and Compensation

     40   

10.7

  

General Powers and Duties of the Committee

     40   

10.8

  

Specific Powers and Duties of the Committee

     41   

10.9

  

Allocation of Fiduciary Responsibility

     42   

10.10

  

Information to be Submitted to the Committee

     42   

10.11

  

Notices, Statements and Reports

     42   

10.12

  

Claims Procedure

     42   

10.13

  

Service of Process

     44   

10.14

  

Correction of Participants’ Accounts

     45   

10.15

  

Payment to Minors or Persons Under Legal Disability

     45   

10.16

  

Uniform Application of Rules and Policies

     45    ARTICLE XI INVESTMENT OF PLAN ASSETS      45   

11.1

  

Trust Fund Investments

     45   

11.2

  

Loans to Participants

     45   

ARTICLE XII TERMINATION, PARTIAL TERMINATION AND COMPLETE DISCONTINUANCE OF
CONTRIBUTIONS

     46   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)

 

          Page  

12.1

  

Continuance of Plan

     46   

12.2

  

Complete Vesting

     47   

12.3

  

Disposition of the Trust Fund

     47   

12.4

  

Withdrawal by Participating Company

     47    ARTICLE XIII AMENDMENT OR TERMINATION OF THE PLAN      48   

13.1

  

Right of Company to Amend Plan

     48   

13.2

  

Amendment Procedure

     48   

13.3

  

Effect on Other Participating Companies

     48   

13.4

  

Company Not Liable for Benefits

     48    ARTICLE XIV MISCELLANEOUS      49   

14.1

  

Reversion Prohibited

     49   

14.2

  

Bonding, Insurance and Indemnity

     49   

14.3

  

Merger, Consolidation or Transfer of Assets

     50   

14.4

  

Spendthrift Clause

     50   

14.5

  

Rights of Participants

     51   

14.6

  

Gender, Tense and Headings

     51   

14.7

  

Governing Law

     51   

14.8

  

Qualified Military Service

     51    ARTICLE XV CBRE GROUP, INC. STOCK FUND      52   

15.1

  

The CBRE Stock Fund

     52   

15.2

  

Allocations to Participants’ Accounts

     52   

15.3

  

Plan Distributions

     53   

15.4

  

Voting Rights and Tender Offers

     53   

 

iii



--------------------------------------------------------------------------------

CBRE 401(k) PLAN

(As Amended and Restated Effective January 1, 2011)

The CBRE 401(k) Plan is hereby amended and restated effective January 1, 2011.
The amendment includes a change in the name of the Plan from CB Richard Ellis
401(k) Plan to CBRE 401(k) Plan. The Plan is intended to qualify under Sections
401(a) and 401(k) of the Code. The Plan is subject to amendment or termination
at any time as provided in Articles XII and XIII.

ARTICLE I

DEFINITIONS

“Account” means the records maintained by the Committee to determine the value
of each Participant’s interest in the assets of the Plan and may refer to the
Participant’s Deferral Account, Matching Contribution Account, Rollover Account,
or Voluntary Contribution Account, singularly or in any appropriate combination.
All references to an Account of a Participant shall include any subaccount
established pursuant to Section 5.1.

“Actual Contribution Percentage” means the average ratio determined under
Section 4.11(b).

“Actual Deferral Percentage” means the average ratio determined under Section
4.5(b).

“Affiliated Company” means:

(a) any member of a controlled group of corporations (within the meaning of
Section 414(b) of the Code, modified, for purposes of Section 5.3, by
Section 415(h) of the Code) of which the Company is a member,

(b) any trade or business (whether or not incorporated) under common control
with the Company (within the meaning of Section 414 (c) of the Code, modified,
for purposes of Section 5.3, by Section 415(h) of the Code), or

(c) any member of an affiliated service group (within the meaning of
Section 414(m) of the Code) of which the Company is a member.

“Affiliated Group” means the Company and the Affiliated Companies.

“Aggregate 401(k) Contributions” means, for any Plan Year, the sum of the
following: (i) the Participant’s Deferrals for the Plan Year; (ii) the Matching
Contribution allocated to the Participant’s Accounts as of a date within the
Plan Year, to the extent that such Matching Contributions are aggregated with
Deferrals pursuant to Section 4.8; and (iii) the Qualified Non-Elective
Contributions allocated to the Participant’s Account as of a date within the
Plan Year pursuant to Section 4.9.

“Aggregate 401(m) Contributions” means, for any Plan Year, the sum of the
following: (i) the Participant’s Matching Contributions for the Plan Year;
(ii) the Participant’s Deferrals for the Plan Year, to the extent that such
Deferrals are aggregated with Voluntary Contributions and

 

1



--------------------------------------------------------------------------------

Matching Contributions pursuant to Section 4.14; and (iii) the Qualified
Non-Elective Contributions allocated to the Participant’s Accounts as of a date
within the Plan Year, to the extent that such Qualified Non-Elective
Contributions are aggregated with Matching Contributions pursuant to
Section 4.15.

“Alternate Payee” means any DOMA Spouse, former DOMA Spouse, child or other
dependent of a Participant who is recognized by a domestic relations order as
having a right to receive all or a portion of the benefits payable under the
Plan with respect to the Participant.

“Applicant” has the meaning set forth in Section 10.12(a).

“Beneficiary” means the one or more persons or entities entitled to receive
distribution of a Participant’s interest in the Plan in the event of his or her
death, in accordance with the provisions of Article VII.

“Board” means the Board of Directors of the Company.

“CBRE Stock” means common shares of CBRE Group, Inc.

“CBRE Stock Fund” means the fund described in Article XV.

“Claimant” has the meaning set forth in Section 10.12(b).

“Claims Coordinator” has the meaning set forth in Section 10.12(a).

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Administrative Committee appointed and acting pursuant to
the provisions of Article X.

“Company” means CBRE Services, Inc., a Delaware corporation. The term “Company”
shall also include any successor employer if the successor employer expressly
agrees in writing as of the effective date of succession to continue the Plan
and become a party to the Trust Agreement.

“Compensation” means all pay received by an Employee from a Participating
Company while a Participant, including salary, overtime, shift differential,
bonuses, performance awards, commissions, and elective deferrals under Sections
125, 132(f) and 401(k) of the Code, and excluding (even if includable in gross
income) the following items:

(a) reimbursements or other expense allowances,

(b) fringe benefits (cash and non-cash),

(c) moving expenses,

(d) stock option remuneration,

(e) deferred compensation (when deferred and when received),

 

2



--------------------------------------------------------------------------------

(f) welfare benefits (including severance payments),

(g) pay received after severance from employment, other than salary continuation
payments to Participants who are performing qualified military service or to
Participants who are permanently and totally disabled, to the extent permitted
by Treas. Reg. Section 1.415(c)-2(e)(4), and

(h) any item that does not constitute compensation for purposes of Section 5.3
of the Plan and Section 415 of the Code.

“Compensation” also includes Earned Income, subject to the adjustments described
in the preceding paragraph.”

“Deferral” means the portion of a Participant’s Compensation which he or she
elects to defer so that such amount may be contributed to this Plan as a
Participating Company contribution pursuant to the first paragraph of
Section 4.1.

“Deferral Account” means the Account established under Section 5.1 for each
Participant, the balance of which is attributable to (i) the Participant’s
Deferrals, (ii) Qualified Non-Elective Contributions allocated to the
Participant’s Account pursuant to Section 4.9, and (iii) earnings and losses of
the Trust Fund with respect to such Deferrals and Qualified Non-Elective
Contributions.

“Defined Benefit Plan” means a Qualified Plan other than a Defined Contribution
Plan.

“Defined Contribution Plan” means a Qualified Plan which provides individual
participant accounts for contributions, forfeitures and gains or losses thereon,
as contemplated by Section 414(i) of the Code.

“Determination Date” means for any Plan Year, the last day of the preceding Plan
Year.

“Directed Account” means an Account, the investment of which is subject to
Participant direction under Section 5.7.

“Direct Rollover” means a payment by the Plan to the Eligible Retirement Plan
specified by the Distributee or a payment to the Plan described in
Section 3.1(a)(i).

“Disability” means a physical or mental condition which totally and permanently
prevents a Participant from engaging in any substantial gainful employment with
the Affiliated Group. The determination of Disability shall be made by the
Committee in its complete discretion after it has received such medical advice
as it deems, in its complete discretion, appropriate and competent.

“Distributee” means the person to whom benefits are payable pursuant to the
Plan.

“DOMA Spouse” has the meaning set forth in the Defense of Marriage Act of 1996,
(P.L. 104-199), as amended. (As of January 1, 2011, this definition is a person
of the opposite sex who is a husband or wife.)

 

3



--------------------------------------------------------------------------------

“Earned Income” means earned income as defined in Section 401(c)(2) of the Code
of an Employee/Owner from CBRE Clarion Securities, LLC or CBRE Clarion Real
Estate Securities, LLC.

“Eligible Employee” means any Employee who is employed by a Participating
Company and who is not:

(a) a nonresident alien who receives no earned income (within the meaning of
Section 911(b) of the Code) from the Company or an Affiliated Company which
constitutes income from sources within the United States (within the meaning of
Section 861(a)(3) of the Code);

(b) included in a unit of employees covered by an agreement which the Secretary
of Labor finds to be a collective bargaining agreement between employee
representatives and the Company or an Affiliated Company, if there is evidence
that retirement benefits were the subject of good faith bargaining between such
employee representatives and the Company or Affiliated Company;

(c) a Leased Employee or an independent contractor, even if such Leased Employee
or independent contractor is subsequently determined to be a common law
employee;

(d) in the service of the armed forces of the United States;

(e) covered by a Qualified Plan (other than this Plan) maintained by the Company
or an Affiliated Company; or

(f) a qualified real estate agent (QREA) having the status of an independent
contractor under Section 3508 of the Code.

An Employee who is not treated as employed by a Participating Company for
employment tax purposes cannot be an Eligible Employee until the first payroll
period in which such Employee’s current compensation is processed as wages paid
by a Participating Company subject to income tax withholding and related payroll
taxes.

“Eligible Retirement Plan” means an individual retirement account described in
Section 408(a) of the Code, an individual retirement annuity described in
Section 408(b) of the Code (other than an endowment contract), a qualified trust
described in Section 401(a) of the Code, an annuity plan described in
Section 403(a) of the Code, an eligible deferred compensation plan described in
Section 457(b) of the Code which is maintained by an eligible employer described
in Section 457(e)(1)(A) of the Code (provided such eligible deferred
compensation plan agrees to separately account for amounts rolled over from the
Plan), an annuity contract described in Section 403(b) of the Code, or a Roth
IRA described in Section 408A(b) of the Code.

“Eligible Rollover Distribution” means any distribution of all or any portion of
the balance to the credit of a Distributee, except that an Eligible Rollover
Distribution does not include: any distribution that is one of a series of
substantially equal periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the Distributee or the joint lives (or
joint life expectancies) of the Distributee and the Distributee’s designated
beneficiary, or for a specified period of 10 years or more; hardship withdrawals
from Deferral Accounts; and any distribution to the extent such distribution is
required under Section 401(a)(9) of the Code.

 

4



--------------------------------------------------------------------------------

“Employee” means any person who is: (i) employed by a member of the Affiliated
Group if the relationship between the member of the Affiliated Group and such
person is, for federal income tax purposes, the legal relationship of employer
and employee, (ii) a Leased Employee, or (iii) an Employee/Owner.

“Employee/Owner” means an employee of CBRE Clarion Securities, LLC who is also a
member of CBRE Clarion Securities, LLC and therefore is treated as a partner for
federal income tax purposes, with compensation reported on Form K-1.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Excess Aggregate Contributions” means the amount by which the Aggregate 401(m)
Contributions of Highly Compensated Employees are reduced pursuant to Sections
4.12 and 4.13.

“Excess Contributions” means the amount by which the Aggregate 401(k)
Contributions of Highly Compensated Employees are reduced pursuant to Sections
4.6 and 4.7.

“Excess Deferrals” means the amount of a Participant’s Deferrals and other
elective deferrals (within the meaning of Section 402(g)(3) of the Code) that
exceed the limits set forth in Section 4.4.

“Highly Compensated Employee” means:

(a) Any Employee who (i) was a 5% owner of the Company or any Affiliated Company
at any time during the Plan Year or the preceding Plan Year; or (ii) for the
preceding Plan Year, had compensation from the Company or any Affiliated Company
in excess of the amount specified in Section 414(q) of the Code (as adjusted
pursuant to Section 415(d) of the Code) and for the preceding Plan Year was a
member of the “top-paid group” for such year; and

(b) Any former Employee who separated from service (or was deemed to have
separated) prior to the current Plan Year, who performs no services for the
Company or any Affiliated Company during the current Plan Year, and who met the
description in subparagraph (a) above for the year of his or her separation or
any year after he or she attained age 55.

The “top-paid group” for a Plan Year shall consist of the top 20% of Employees
ranked on the basis of compensation received during the year excluding Employees
described in Section 414(q)(5) of the Code and the regulations thereunder. For
purposes of this definition of “Highly Compensated Employee,” “compensation”
means compensation within the meaning of Section 415(c)(3) of the Code,
including amounts described in Section 415(c)(3)(D) of the Code.

“Hour of Service” means:

(a) Each hour for which an Employee is directly or indirectly compensated, or
entitled to compensation, for the performance of services by the Company, by an
Affiliated

 

5



--------------------------------------------------------------------------------

Company or, to the extent required by Section 414(a)(2) of the Code and the
regulations thereunder, by a predecessor employer. Hours of Service under this
subsection will be credited to the Employee for the Plan Year in which the
services are performed.

(b) Each hour for which an Employee is directly or indirectly compensated, or
entitled to compensation, by the Company or an Affiliated Company on account of
a period of time during which no services are performed (without regard to
whether the employment relationship between the Employee and the Company or
Affiliated Company has terminated) due to vacation, holiday, illness,
incapacity, disability, layoff, jury duty, military duty or leave of absence
with pay. Hours of Service under this subsection will be calculated and credited
pursuant to Section 2530.200b-2 of the Department of Labor Regulations which is
incorporated herein by this reference.

(c) Each hour for which an Employee is directly or indirectly compensated, or
entitled to compensation, for an amount as back pay (without regard to
mitigation of damages) either awarded or agreed to by the Company or an
Affiliated Company. Hours of Service under this subparagraph will be credited to
the Employee for the Plan Year or Plan Years to which the award or agreement
pertains rather than the Plan Year in which the award, agreement or payment is
made.

(d) Each hour credited on the basis of applicable regulations under ERISA for
unpaid periods of absence for service in the armed forces of the United States
or the Public Health Service of the United States as a result of which such
Employee’s reemployment rights are guaranteed by law, provided that the Employee
returns to employment with the Company or any Affiliated Company within the time
such rights are guaranteed.

(e) If the Company or an Affiliated Company maintains a Qualified Plan of a
predecessor employer, each hour credited by such predecessor employer to the
extent required by Section 414(a) of the Code.

(f) Solely for purposes of preventing a One Year Break in Service, each hour
credited in accordance with Sections 410(a)(5)(E) and 411(a)(6)(E) of the Code
for unpaid periods during which an Employee is absent from work by reason of the
pregnancy of the Employee, by reason of the birth of a child of the Employee, by
reason of the placement of a child with the Employee in connection with the
adoption of such child by the Employee, or for purposes of caring for such child
for a period beginning immediately following such birth or placement, provided
that the Employee furnishes timely information to establish that the absence
from work is for one of the aforementioned reasons, and the number of days for
which there was such an absence. The Hours of Service created under this
subsection shall be credited in the Plan Year in which the absence begins only
if necessary to prevent a One Year Break in Service in that period, and in all
other cases, in the immediately succeeding Plan Year.

Notwithstanding the foregoing: (i) no more than 501 Hours of Service shall be
credited to an Employee under subparagraph (b), (c) or (f) on account of any
single continuous period of time during which no services are performed; (ii) an
hour for which an Employee is directly or indirectly compensated or entitled to
compensation by the Company or an Affiliated Company on account of a period
during which no services are performed shall not constitute an Hour of Service
hereunder if such compensation is paid or due under a plan maintained solely for

 

6



--------------------------------------------------------------------------------

the purpose of complying with applicable workers’ compensation, unemployment
compensation or disability insurance laws; (iii) Hours of Service shall not be
credited for payments which solely reimburse an Employee for medical or
medically related expenses; and (iv) the same Hour of Service shall not be
credited to an Employee both under paragraph (a) or (b) and under paragraph (c).

Each Employee whose compensation is not determined on the basis of certain
amounts for each hour worked (such as salaried, commission and piecework
Employees) and whose hours are not required to be counted and recorded by any
federal law (such as the Fair Labor Standards Act) shall be credited with 10
Hours of Service daily, 45 Hours of Service weekly, 95 Hours of Service
semimonthly or 190 Hours of Service monthly, if his or her compensation is
determined on a daily, weekly, semimonthly or monthly basis, respectively, for
each such period in which the Employee would be credited with at least one Hour
of Service pursuant to this Section. In addition, in lieu of counting Hours of
Service for Employees whose compensation is determined on the basis of certain
amounts for each hour worked or whose hours are required to be counted and
recorded by federal law, the Committee may apply one of the foregoing
equivalencies for purposes of crediting such Employees with Hours of Service
under this Section.

The following services shall be taken into account in computing Hours of Service
for all purposes of this Plan:

(a) Services performed by Employees for an Affiliated Company prior to the date
as of which such Affiliated Company became an Affiliated Company, unless
otherwise provided in the relevant acquisition or transition agreement or by the
Committee,

(b) Services performed for a unit, division or company by Employees who were
employed by that unit, division or company prior to the date as of which the
assets of that unit, division or company were acquired by the Company or an
Affiliated Company, unless otherwise provided in the relevant acquisition or
transition agreement or by the Committee, and

(c) Services performed for a prior employer to the extent provided in the
relevant acquisition or transition agreement and approved by the Committee as
coming within the requirements of Treas. Reg. Section 1.401(a)(4)-11(d).

The Committee shall determine the number of Hours of Service, if any, to be
credited to an Employee under the foregoing rules in a uniform and
nondiscriminatory manner and in accordance with applicable federal laws and
regulations including without limitation Department of Labor Regulation
Section 2530.200b-2(b) and (c).

“Key Employee” means any Employee or former Employee (including any deceased
Employee) who at any time during the Plan Year that includes the Determination
Date was:

(a) an officer of the Company or any Affiliated Company, if such individual’s
Section 415 Compensation exceeds $130,000 (as adjusted under Section 416(i)(1)
of the Code),

(b) a 5% owner of the Company or any Affiliated Company, or

 

7



--------------------------------------------------------------------------------

(c) a 1% owner of the Company or any Affiliated Company who has an annual
Section 415 Compensation of more than $150,000.

The determination of who is a Key Employee will be made in accordance with
Section 416(i)(1) of the Code and the regulations thereunder.

“Leased Employee” is defined in Section 414(n)(2) of the Code as an individual,
not otherwise an Employee, who, pursuant to an agreement between the Company or
an Affiliated Company and a leasing organization, has performed, on a
substantially full-time basis, for a period of at least 12 months, services
under the primary direction or control of the Company or an Affiliated Company.
Such individual shall not be treated as a Leased Employee if (i) he or she is
covered by a money purchase pension plan maintained by the leasing organization
and providing: (1) a nonintegrated employer contribution rate of at least 10
percent of compensation, as defined in Section 415(c)(3) of the Code,
(2) immediate participation (unless the individual’s compensation from the
leasing organization was less than $1,000 for each plan year during the 4-year
period ending with the Plan Year), and (3) full and immediate vesting; and
(ii) the total of such individuals do not constitute more than 20% of the
“nonhighly compensated workforce” (as defined in Section 414(n)(5)(C)(ii) of the
Code) of the Company and all Affiliated Companies.

“Matching Contributions” means the Participating Company contributions made on
behalf of a Participant pursuant to Section 4.2.

“Matching Contribution Account” means the Account established under Section 5.1
for each Participant, the balance of which is attributable to (i) Matching
Contributions made pursuant to Section 4.2, (ii) forfeitures, (iii) Qualified
Non-Elective Contributions allocated to the Participant’s Account pursuant to
Section 4.15, and (iv) earnings and losses of the Trust Fund with respect to
such contributions and forfeitures.

“Minimum Allocation” means the Minimum Allocation described in Section 9.2.

“Nonhighly Compensated Employee” for any Plan Year means any Employee who is not
a Highly Compensated Employee.

“One Year Break in Service” means a Plan Year in which the Participant fails to
complete at least 500 Hours of Service.

“Participant” means an Employee or former Employee who has met the applicable
eligibility requirements of Article II and who has not yet received a
distribution of the entire amount of his or her vested interest in the Plan. A
Participant also includes an individual who was a participant in a plan that has
merged into the Plan and who has not yet received a distribution of the entire
amount of his or her vested interest in the Plan.

“Participating Company” means the Company or any Affiliated Company that has
adopted the Plan with the approval of the Company, excluding any organizational
unit of the Company or Affiliated Company that is designated as a
nonparticipating unit. For this purpose the term “organizational unit” shall
include, without limitation, any division, department or office of the Company
or Affiliated Company.

 

8



--------------------------------------------------------------------------------

“Permissive Aggregation Group” means the Required Aggregation Group of Qualified
Plans plus any other Qualified Plan or Qualified Plans of the Company or any
Affiliated Company which, when considered as a group with the Required
Aggregation Group, would continue to satisfy the requirements of Sections
401(a)(4) and 410 of the Code (including simplified employee pension plans).

“Plan” means the CBRE 401(k) Plan set forth herein, as amended from time to
time.

“Plan Year” means the period with respect to which the records of the Plan are
maintained, which shall be the calendar year.

“Present Value” means present value based only on the interest and mortality
rates specified in a Defined Benefit Plan for purposes of the calculation of the
Top-Heavy Ratio.

“QDRO” means a qualified domestic relations order, which is a judgment, decree
or order made pursuant to a state domestic relations law which relates to the
provision of child support, alimony payments or marital property rights to an
Alternate Payee, creates or recognizes the existence of an Alternate Payee’s
right to, or assigns to an Alternate Payee the right to, receive all or a
portion of the benefits payable with respect to a Participant under the Plan;
and meets the following additional requirements:

(a) Such judgment, decree or order clearly specifies:

(i) The name and the last known mailing address (if any) of the Participant and
the name and mailing address of each Alternate Payee covered by the order,

(ii) The amount or percentage of the Participant’s benefits to be paid by the
Plan to each such Alternate Payee, or the manner in which such amount or
percentage is to be determined,

(iii) The number of payments or period to which such order applies, and

(iv) Each plan to which such order applies; and

(b) Such judgment, decree or order does not require:

(i) The provision of any type or form of benefit, or any option, not otherwise
provided under the Plan,

(ii) The provision of increased benefits, (determined on the basis of actuarial
value), and

(iii) The payment of benefits to an Alternate Payee which are required to be
paid to another alternate payee under another order previously determined to be
a QDRO.

 

9



--------------------------------------------------------------------------------

“QREA” means a qualified real estate agent as defined in Section 3508(b)(1) of
the Code.

“Qualified Non-Elective Contribution” means the contribution made under
Section 4.9.

“Qualified Plan” means an employee benefit plan that is qualified under
Section 401(a) of the Code.

“Quarterly Statement” means the statement of a Participant’s Accounts referred
to in Section 5.6.

“Required Aggregation Group” consists of (i) each Qualified Plan (including
simplified employee pension plans) of the Company or any Affiliated Company in
which at least one Key Employee participates, and (ii) any other Qualified Plan
(including simplified employee pension plans) of the Company or any Affiliated
Company which enables a Qualified Plan described in clause (i) to meet the
requirement of Sections 401(a)(4) or 410 of the Code.

“Rollover Account” means the Account established under Section 5.1 for a
Participant, the balance of which is attributable to the Participant’s rollover
contributions and certain transfer contributions under Section 3.1 and earnings
and losses of the Trust Fund attributable to such contributions.

“Section 414(s) Compensation” means remuneration received by an Employee from
the Affiliated Group while a Participant, as determined under one of the
following subparagraphs (a) through (g), and otherwise determined in accordance
with the rules of this definition:

(a) Compensation as defined in Treas. Reg. Section 1.415-2(d)(2) and (d)(3) or
any successor thereto.

(i) Such compensation includes:

(A) The Employee’s wages, salaries, fees for professional services, and other
amounts received (without regard to whether or not an amount is paid in cash)
for personal services actually rendered in the course of employment with the
Affiliated Group to the extent that the amounts are includable in gross income
(including, but not limited to, commissions paid salespeople, compensation for
services on the basis of a percentage of profits, commissions on insurance
premiums, tips, bonuses, fringe benefits, and reimbursements or other expense
allowances under a nonaccountable plan (as described in Treas. Reg.
Section 1.62-2(c)). Such wages include foreign earned income, whether or not
excludable from gross income under Section 911 of the Code, and such wages are
determined without regard to the exclusions from gross income under Sections 931
and 933 of the Code;

(B) Amounts described in Sections 104(a)(3), 105(a), and 105(h) of the Code, but
only to the extent that these amounts are includable in the gross income of the
Employee;

 

10



--------------------------------------------------------------------------------

(C) Amounts paid or reimbursed by the Affiliated Group for moving expenses
incurred by an Employee, but only to the extent that at the time of the payment
it is reasonable to believe that these amounts are not deductible by the
Employee under Section 217 of the Code or excludable by the Employee under
Section 132 of the Code;

(D) The value of a non-qualified stock option granted to an Employee by the
Affiliated Group, but only to the extent that the value of the option is
includable in the gross income of the Employee for the taxable year in which
granted;

(E) The amount includable in the gross income of an Employee upon making the
election described in Section 83(b) of the Code; and

(F) Amounts received by the Employee pursuant to an unfunded deferred
compensation plan, in the Plan Year in which includable in the Employee’s gross
income.

(ii) Such compensation does not include:

(A) (1) Contributions made by the Affiliated Group to a plan of deferred
compensation to the extent that, before the application of Section 415 of the
Code limitations to that plan, the contributions are not includable in the gross
income of the Employee for the taxable year in which contributed; and
(2) employer contributions made on behalf of an Employee to a simplified
employee pension described in Section 408(k) of the Code for the taxable year in
which contributed;

(B) Amounts realized from the exercise of a nonqualified stock option, or when
restricted stock (or property) held by an Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture (in
accordance with Section 83 of the Code and the regulations thereunder);

(C) Amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option; and

(D) Other amounts which receive special tax benefits, such as premiums for
group-term life insurance (but only to the extent that the premiums are not
includable in the gross income of the Employee), or contributions made by a
member of the Affiliated Group (whether or not under a salary reduction
agreement) towards the purchase of an annuity contract described in
Section 403(b) of the Code (whether or not the contributions are excludable from
the gross income of the Employee).

(b) Compensation as defined in Treas. Reg. Section 1.415-2 (d) (10) or any
successor thereto (such compensation includes the items described in subsection
(a)(i)(A) above and excludes, to the extent otherwise applicable, those items
described in subsections (a)(i)(F) and (a)(ii) above).

 

11



--------------------------------------------------------------------------------

(c) “Wages” within the meaning of Section 3401(a) of the Code and all other
payments of compensation to an Employee by a member of the Affiliated Group (in
the course of such employer’s trade or business) for which such employer is
required to furnish the Employee a written statement under Sections 6041(d),
6051(a)(3), and 6052 of the Code, but determined without regard to any rules
under Section 3401(a) of the Code that limit the remuneration included in wages
based on the nature or location of the employment or the services performed
(such as the exception for agricultural labor in Section 3401(a)(2) of the
Code). (This option is “wages” as reflected on the taxable federal wages box of
the Form W-2 (or the aggregate of same for an Employee receiving more than one
Form W-2 for a taxable year from the Affiliated Group) of the Employee.)

(d) “Wages” as defined in Section 3401(a) of the Code for purposes of income tax
withholding at the source, but determined without regard to any rules that limit
the remuneration included in wages based on the nature or location of the
employment or the services performed (such as the exception for agricultural
labor in Section 3401(a)(2) of the Code).

(e) Any of the definitions set forth in subparagraphs (a), (b), (c) and
(d) above, reduced by all of the following items (even if includable in gross
income): reimbursements or other expense allowances, fringe benefits (cash and
noncash), moving expenses, deferred compensation and welfare benefits; provided
that the definition of Section 414(s) Compensation set forth in subsection
(d) may be reduced by moving expenses only to the extent that at the time of the
payment it is reasonable to believe that these amounts are deductible by the
Employee under Section 217 of the Code;

(f) Any of the definitions set forth in subsections (a), (b), (c), (d) and
(e) above, modified to include any elective contributions made by a member of
the Affiliated Group on behalf of the Employee that are described in
Section 415(c)(3)(D) of the Code; or

(g) Notwithstanding the preceding provisions of this definition, “Section 414(s)
Compensation” of an Employee/Owner shall be equal to Earned Income instead of
any of the definitions set forth in subparagraphs (a), (b), (c) and (d) above,
subject to possible adjustment under subparagraphs (e) or (f) above.

(h) Any reasonable definition of compensation that does not by design favor
Highly Compensated Employees and that satisfies the nondiscrimination
requirement set forth in Treas. Reg. Section 1.414(s)-1(d)(2) or the successor
thereto.

Any definition of Section 414(s) Compensation shall be used consistently to
define the compensation of all Employees taken into account in satisfying the
requirements of an applicable provision for the relevant determination period.

The annual Section 414(s) Compensation of each Participant shall not exceed
$200,000, as adjusted for cost-of-living increases in accordance with
Section 401(a)(17)(B) of the Code ($245,000 for 2011 and $250,000 for 2012).
Annual Section 414(s) Compensation means Section 414(s) Compensation during the
Plan Year or such other consecutive 12-month period over which compensation is
otherwise determined under the Plan (the determination period). The
cost-of-living adjustment in effect for a calendar year applies to annual
Section 414(s) Compensation for the determination period that begins with or
within such calendar year.

 

12



--------------------------------------------------------------------------------

“Section 415 Compensation” means “participant’s compensation” as defined in
Section 415(c)(3) of the Code.

“Severance” means an Employee’s voluntary or involuntary severance from
employment (within the meaning of Section 401(k)(2)(B)(i)(I) of the Code) with
the Company and all Affiliated Companies for any reason at any time.

“Spouse” means a person of the opposite or the same sex who is a husband or wife
or a party to a civil union or domestic partnership registered with a federal,
state, local or foreign government. However, prior to April 1, 2012, “Spouse”
means DOMA Spouse.

“Top-Heavy Plan” means a plan with respect to which at least one of the
following conditions exists:

(a) If the Top-Heavy Ratio for the plan exceeds 60% and the plan is not a part
of any Required Aggregation Group or Permissive Aggregation Group.

(b) If the plan is a part of a Required Aggregation Group but not part of a
Permissive Aggregation Group and the Top-Heavy Ratio for the Required
Aggregation Group exceeds 60%.

(c) If the plan is a part of a Required Aggregation Group and part of a
Permissive Aggregation Group and the Top-Heavy Ratio for the Permissive
Aggregation Group exceeds 60%.

“Top-Heavy Ratio” means the following:

(a) The Top-Heavy Ratio with respect to the plans taken into account under
subparagraph (a), (b) or (c) of the definition of Top-Heavy Plan, as applicable,
is a fraction, the numerator of which is the sum of the Present Value of accrued
benefits and the account balances (as required by Section 416 of the Code) of
all Key Employees with respect to such plans as of the Determination Date, and
the denominator of which is the sum of the Present Value of the accrued benefits
and the required account balances of all Employees with respect to such plans as
of the Determination Date. The present values of accrued benefits and the
amounts of account balances of an Employee as of the Determination Date shall be
increased by the distributions made with respect to the Employee under the Plan
and any plan aggregated with the Plan under Section 416(g)(2) of the Code during
the 1-year period ending on the Determination Date. The preceding sentence shall
also apply to distributions under a terminated plan which, had it not been
terminated, would have been aggregated with the Plan under
Section 416(g)(2)(A)(i) of the Code. In the case of a distribution made for a
reason other than separation from service, death, or disability, this provision
shall be applied by substituting “5-year period” for “1-year period.” The
accrued benefits and accounts of any individual who has not performed services
for the Affiliated Group during the 1-year period ending on the Determination
Date shall not be taken into account.

 

13



--------------------------------------------------------------------------------

(b) For purposes of subparagraph (a), the value of account balances and the
Present Value of accrued benefits will be determined as of the most recent
Top-Heavy Valuation Date that falls within or ends with the 12-month period
ending on the Determination Date, except as provided in Section 416 of the Code
and the regulations thereunder for the first and second plan years of a Defined
Benefit Plan. The account balances and accrued benefits of a participant who is
not a Key Employee but who was a Key Employee in a prior year will be
disregarded. The calculation of the Top-Heavy Ratio, and the extent to which
distributions, rollovers, transfers and contributions unpaid as of the
Determination Date are taken into account, will be made in accordance with
Section 416 of the Code and the regulations thereunder. Employee contributions
described in Section 219(e)(2) of the Code will not be taken into account for
purposes of computing the Top-Heavy Ratio. When aggregating plans, the value of
account balances and accrued benefits will be calculated with reference to the
Determination Dates that fall within the same calendar year.

(c) Notwithstanding the foregoing, the account balances and accrued benefits of
any Employee who has not performed services for an employer maintaining any of
the aggregated plans during the five-year period ending on the Determination
Date shall not be taken into account for purposes of the definition of Top-Heavy
Ratio.

“Top-Heavy Valuation Date” means the last day of each Plan Year.

“Trust Agreement” means the agreement or agreements executed by the Company and
the Trustee which establishes a Trust Fund to provide for the investment,
reinvestment, administration and distribution of contributions made under the
Plan and the earnings thereon, as amended from time to time. If there is more
than one Trust Agreement, the Trust Agreements may be referred to collectively
as the Trust Agreement.

“Trustee” means the one or more individuals or organizations that have entered
into a Trust Agreement as Trustee(s), and any duly appointed successor.

“Trust Fund” means the assets of the Plan held by the Trustee pursuant to the
Trust Agreement.

“Valuation Date” means each business day.

“Voluntary Contribution” means a contribution made to the Plan by or on behalf
of a Participant prior to January 1, 2002, that was included in the
Participant’s gross income for the year in which made.

“Voluntary Contribution Account” means the Account established under Section 5.1
for a Participant, the balance of which is attributable to the Participant’s
Voluntary Contributions and the earnings and losses of the Trust Fund with
respect to such contributions.

“Welfare Benefit Fund” means an organization described in paragraph (7), (9),
(17) or (20) of Section 501(c) of the Code, a trust, corporation or other
organization not exempt from federal income tax, or to the extent provided in
Treasury Regulations, any account held for an employer by any person, which is
part of a plan of an employer through which the employer provides benefits to
employees or their beneficiaries, other than a benefit to which Section 83(h),
404 (determined without regard to Section 404(b)(2)), or 404A of the Code
applies.

 

14



--------------------------------------------------------------------------------

“Year of Service” means a Plan Year in which an Employee completes at least
1,000 Hours of Service.

ARTICLE II

ELIGIBILITY TO PARTICIPATE

Each Employee shall become a Participant upon the completion of at least one
Hour of Service with a Participating Company as an Eligible Employee and shall
continue to participate for so long as he or she remains an Eligible Employee.

ARTICLE III

PARTICIPANT CONTRIBUTIONS

3.1 Rollover and Transfer Contributions

(a) Rollover Contributions. The Committee may, in the exercise of its complete
discretion in a nondiscriminatory manner, direct the Trustee to accept rollover
contributions and/or Direct Rollovers of distributions of all or part of the
cash and other property (including the sales proceeds of such property)
distributed for the benefit of the Participant from the following types of
plans:

(i) Direct Rollovers. A qualified plan described in Section 401(a) or 403(a) of
the Code, including after-tax employee contributions; an annuity contract
described in Section 403(b) of the Code, excluding after-tax employee
contributions; and an eligible plan under Section 457(b) of the Code which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state.

(ii) Participant Rollover Contributions from Other Plans. A qualified plan
described in Section 401(a) or 403(a) of the Code; an annuity contract described
in Section 403(b) of the Code; and an eligible plan under Section 457(b) of the
Code which is maintained by a state, political subdivision of a state, or any
agency or instrumentality of a state or political subdivision of a state.

(iii) Participant Rollover Contributions from IRAs. An individual retirement
account or annuity described in Section 408(a) or 408(b) of the Code that is
eligible to be rolled over and would otherwise be includible in gross income.

(b) Transfer Contributions

The Committee may, in the exercise of its complete discretion in a
nondiscriminatory manner, direct the Trustee to accept a direct transfer of
assets to the Plan on behalf of a Participant from another Qualified Plan,
provided, however, that: (i) the transfer will result in the deferral of
taxation on the amount transferred to the Plan, (ii) the Committee shall not
direct the Trustee to accept a direct transfer of assets from (1) a Defined
Benefit Plan or (2) a Defined Contribution Plan that is subject to the funding
standards of Section 412 of the Code or

 

15



--------------------------------------------------------------------------------

that would otherwise provide for a life annuity form of payment to the
Participant, and (iii) the Committee shall not direct the Trustee to accept any
property other than U.S. dollars, unless the Committee in the exercise of its
complete discretion, determines that acceptance of the property will not create
an administrative burden. A subaccount of the Rollover Account consisting of the
transfer contributions and earnings or losses of the Trust Fund attributable
thereto shall be employed if the transfer contribution is subject to additional
restrictions for any reason. A transfer contribution resulting from a merger
into this Plan of another Qualified Plan or portion thereof which the Committee
determines to consist of the Employee’s elective and qualified non-elective
contributions in the other Qualified Plan as contemplated by Section 401(k) of
the Code shall be credited to the Employee’s Deferral Account.

3.2 Voluntary Contributions

No Voluntary Contributions can be made to the Plan after December 31, 2001.

ARTICLE IV

PARTICIPATING COMPANY CONTRIBUTIONS

4.1 Contribution of Deferrals and Catch-up Contributions

Subject to the limitations set forth in this Article IV and in Section 5.3, each
Participating Company shall pay to the Trustee the Deferrals made for each Plan
Year by Participants while they were employed with that Participating Company.
The Committee shall establish procedures under which: (i) each Participant shall
specify the portion of his or her Compensation which is to be deferred, and
(ii) such Deferrals are to be deposited with the Trustee as contributions to the
Plan. The Committee has the authority and discretion to limit any Participant’s
individual Deferrals, if necessary to ensure compliance with this Article IV,
the rules and restrictions of Sections 401(k), 404, and 415 of the Code and the
regulations thereunder or, if desirable, for administrative reasons. For the
latter purpose, the Committee may, without limitation, limit Deferrals to at
least 1% of Compensation and not more than 75% of Compensation, or impose other
nondiscriminatory limitations.

In addition, all Employees who are eligible to make Deferrals under the Plan and
who have attained age 50 before the close of the Plan Year shall be eligible to
make catch-up contributions in accordance with, and subject to the limitations
of, Section 414(v) of the Code. Such catch-up contributions shall not be taken
into account for purposes of the provisions of the Plan implementing the
required limitations of Sections 402(g) and 415 of the Code. The Plan shall not
be treated as failing to satisfy the provisions of the Plan implementing the
requirements of Section 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416 of the
Code, as applicable, by reason of the making of such catch-up contributions.

4.2 Matching Contribution

In addition to the contributions described in Section 4.1 and subject to the
limitations set forth in this Article IV and in Section 5.3, each Participating
Company shall pay to the Trustee, on behalf of each Participant who makes
Deferrals during the Plan Year, a Matching Contribution, as provided in the
following subsections.

 

16



--------------------------------------------------------------------------------

(a) The Matching Contribution shall equal 50% of the Participant’s Deferrals,
taking into account Deferrals only to the extent they do not exceed 3% of the
Participant’s Compensation. For this purpose, Compensation is taken into account
only to the extent that it does not exceed $150,000 per Plan Year. Initially,
Matching Contributions will be determined on a payroll period basis, and true-up
contributions will take place from time to time so that Matching Contributions
will ultimately be determined on a Plan Year basis.

(b) Matching Contributions may be changed at any time, by the Company in its
complete discretion, upon 30-days’ notice to Participants, as follows:

(i) The percentages (50% and 3%) and the maximum compensation ($150,000) set
forth in subsection (a) may be increased or decreased.

(ii) True-up contributions may be eliminated.

(iii) Matching Contributions may be made on a Plan Year basis.

(iv) Matching Contributions may be made only on behalf of Participants who are
employed by a Participating Company on the last day of the Plan Year.

(v) Matching Contributions may be equal to a uniform percentage of all Deferrals
during the Plan Year (or the relevant part of the Plan Year), such percentage
(or such aggregate Matching Contributions) to be determined by the Company in
its complete discretion.

4.3 Time of Payment

A Participating Company’s contribution of a Participant’s Deferrals and catch-up
contributions pursuant to Section 4.1 shall be paid to the Trustee as soon as
administratively possible after they are withheld from the Participant’s
Compensation; provided, however, that such contribution shall be made no later
than the fifteenth business day of the month following the month in which such
amount would otherwise have been payable to the Participant in cash, or as of
such earlier or later date (in the case of any available extensions of time) as
may be required or permitted by regulations issued pursuant to ERISA. A
Participating Company’s contributions pursuant to Section 4.2 shall be paid to
the Trustee prior to the deadline, as extended, for the filing of the
Participating Company’s federal income tax return.

4.4 Return of Excess Deferrals

The aggregate Deferrals of any Participant for any calendar year, together with
his or her elective deferrals under any other plan or arrangement to which
Section 402(g) of the Code applies and that is maintained by the Company or an
Affiliated Company, shall not exceed the dollar limitation contained in
Section 402(g) of the Code in effect for such taxable year, except to the extent
permitted under Section 4.1 of this Plan that provides for catch-up
contributions under Section 414(v) of the Code. To the extent necessary to
satisfy this limitation for any year, (i) Deferrals and such other elective
deferrals may be prospectively restricted; and (ii) after any such prospective
restriction, the Excess Deferrals and excess elective deferrals under such other
plan or arrangement (with income (gain or loss) attributable thereto through the
last day of the

 

17



--------------------------------------------------------------------------------

Plan Year for which the excess occurred, but reduced by any amounts previously
distributed as Excess Contributions for the year) shall be paid to the
Participant on or before the April 15 next following the calendar year in which
such contributions were made.

In the event that the aggregate Deferrals of any Participant for any calendar
year, together with any other elective deferrals (within the meaning of
Section 402(g)(3) of the Code) under all plans, contracts or arrangements of the
Company, an Affiliated Company or any other employer (excluding catch-up
contributions under Section 414(v) of the Code), exceed the dollar limitation
contained in Section 402(g) of the Code in effect for such taxable year, the
Participant may designate all or a portion of such Excess Deferrals as
attributable to this Plan and may request a refund of such portion by notifying
the Company in writing on or before the March 1 next following the close of such
calendar year. If timely notice is received by the Company, then such portion of
the Excess Deferrals, and any income or loss allocable to such portion, shall be
refunded to the Participant not later than the April 15 next following the close
of such calendar year. Any Excess Deferrals distributed pursuant to this Section
shall not be included in Deferrals that attract a Matching Contribution under
Section 4.2.

4.5 Actual Deferral Percentage Limitation

The Plan shall satisfy the actual deferral percentage test, as provided in
Section 401(k)(3) of the Code and Treas. Reg. Section 1.401(k)-2. Subject to the
special rules described in Section 4.10, the Aggregate 401(k) Contributions of
Highly Compensated Employees shall not exceed the limits described below:

(a) An actual deferral ratio shall be determined for each individual who, at any
time during the Plan Year, is a Participant eligible to make Deferrals (without
regard to any suspension under Section 8.1(c)), which actual deferral ratio
shall be the ratio, computed to the nearest one-hundredth of one percent, of the
individual’s Aggregate 401(k) Contributions for the Plan Year to the
individual’s Section 414(s) Compensation for the Plan Year;

(b) The actual deferral ratios (including zero ratios) of Highly Compensated
Employees and Nonhighly Compensated Employees shall be separately averaged to
determine each group’s Actual Deferral Percentage; and

(c) The Actual Deferral Percentage for Highly Compensated Employees in any Plan
Year (the “High Average”) when compared with the Actual Deferral Percentage for
Nonhighly Compensated Employees in the current Plan Year (the “Low Average”)
must meet one of the following requirements:

(i) The High Average is no greater than 1.25 times the Low Average.

(ii) The High Average is no greater than two times the Low Average, and the High
Average is no greater than the Low Average plus two percentage points.

 

18



--------------------------------------------------------------------------------

(d) If, at the end of a Plan Year, a Participant or class of Participants has
Excess Contributions, then the Committee may elect, at its discretion, to pursue
any of the following courses of action or any combination thereof:

(i) Excess Contributions for a Plan Year may be redesignated as after-tax
contributions and accounted for separately within the 2-1/2 month period
following the close of the Plan Year to which the Excess Contributions relate.
Excess Contributions, however, may not be redesignated as after-tax employee
contributions with respect to a Highly Compensated Employee to any extent that
such redesignated after-tax employee contributions would exceed the limits of
Section 4.11. Adjustments to withhold any federal, state, or local taxes due on
such amounts may be made by the Company against Compensation yet to be paid to
the Participant during that taxable year.

(ii) Excess Contributions, and any income (gain or loss) attributable thereto
through the last day of the Plan Year for which the excess occurred, may be
distributed to the Participant pursuant to Section 4.7.

(iii) The Committee may authorize a suspension or reduction of Deferrals made
pursuant to Section 4.1 in accordance with rules promulgated by the Committee.
These rules may include provisions authorizing the suspension or reduction of
Deferrals above a specified dollar amount or percentage of Compensation.

(iv) The Company, in its discretion, may make a contribution to the Plan, which
will be allocated as a fixed dollar amount among the Accounts of some or all
Nonhighly Compensated Employees (as determined by the Company) who have met the
requirements of Article II. Such contributions shall be fully (100%) vested at
all times, and shall be subject to the withdrawal restrictions that are
applicable to Deferrals. Such contributions shall be considered “Qualified
Non-Elective Contributions” under applicable Treasury Regulations.

4.6 Allocation of Excess Contributions to Highly Compensated Employees.

Excess Contributions shall be determined by the Committee in accordance with
this Section. The Committee shall calculate a tentative reduction amount to the
Deferrals of the Highly Compensated Employee(s) with the highest actual deferral
ratio equal to the amount which, if it were actually reduced, would enable the
Plan to meet the limits in Section 4.5(c), or to cause the actual deferral ratio
of such Highly Compensated Employee(s) to equal the highest actual deferral
ratio of the Highly Compensated Employee(s) with the next-highest actual
deferral ratio, and the process shall be repeated until the limits in
Section 4.5(c) are satisfied. The aggregate amount of the tentative reduction
amounts in the preceding sentence shall constitute “Refundable Contributions.”
The entire aggregate amount of the Refundable Contributions shall be refunded to
Highly Compensated Employees (as set forth in Section 4.5(d)(ii)), or
recharacterized as after-tax contributions (as set forth in Section 4.5(d)(i)).

The amount to be refunded to each Highly Compensated Employee (or
recharacterized) (which shall constitute his or her Excess Contributions) shall
be determined as follows: (i) the Deferrals of the Highly Compensated
Employee(s) with the highest dollar amount of Deferrals shall be refunded (or
recharacterized) to the extent that there are Refundable Contributions or to the
extent necessary to cause the dollar amount of Deferrals of such Highly
Compensated Employee(s) to equal the dollar amount of Deferrals of the Highly
Compensated Employee(s) with the next-highest Deferrals, and (ii) the process in
the foregoing clause shall be repeated until the total amount of Deferrals
refunded (or recharacterized) equals the total amount of Refundable

 

19



--------------------------------------------------------------------------------

Contributions. The Committee will not be liable to any Participant (or his or
her Beneficiary, if applicable) for any losses caused by inaccurately estimating
or calculating the amount of any Participant’s Excess Contributions and earnings
attributable to the Deferrals.

4.7 Distribution of Excess Contributions

Excess Contributions allocated to Highly Compensated Employees for the Plan Year
pursuant to Section 4.6, together with any income (gain or loss) allocable to
such Excess Contributions, shall be distributed to such Highly Compensated
Employees not later than March 15 next following the close of such Plan Year (in
order to avoid a 10% excise tax under Section 4979 of the Code), if possible,
and in any event not later than December 31 next following the close of such
Plan Year. The distributed Excess Contributions shall be reduced by any Excess
Deferrals previously distributed pursuant to Section 4.4 to such Highly
Compensated Employee for the Plan Year of the Excess Contributions. Any
Deferrals distributed pursuant to this Section shall not be included in the
Deferrals that attract a Matching Contribution under Section 4.2.

4.8 Qualified Matching Contributions

The Company, in its sole discretion, may include all or a portion of the
Matching Contribution for a Plan Year in Aggregate 401(k) Contributions taken
into account in applying the Average Deferral Percentage limitation described in
Section 4.5 for such Plan Year, provided that the requirements of Treas. Reg.
Section 1.401(k)-1(b)(5) are satisfied.

4.9 Corrective Qualified Non-Elective Contributions

In order to satisfy (or partially satisfy) the Actual Deferral Percentage
limitation described in Section 4.5 or the Actual Contribution Percentage
limitation described in Section 4.11 (or both of such limitations) the Company,
in its sole discretion, may make a Qualified Non-Elective Contribution to the
Plan. Any such Qualified Non-Elective Contribution contributed anew to the Plan
shall be allocated, in a manner determined by the Company, to the Deferral
Accounts of such Nonhighly Compensated Employees as the Company selects. Such
Qualified Non-Elective Contributions shall be paid to the Trustee no later than
12 months after the end of the Plan Year that is taken into account in
determining the applicable percentage for Nonhighly Compensated Employees under
Section 4.5(c) or Section 4.11(c), whichever is applicable, and shall be
allocated to the Accounts of Nonhighly Compensated Employees as of the last day
of such Plan Year. Qualified Non-Elective Contributions contributed anew to the
Plan shall be 100% vested and nonforfeitable. Qualified Non-Elective
Contributions shall be subject to the same distribution restrictions as
Participant Deferrals.

The Company, in its sole discretion, may include all or a portion of the
Qualified Non-Elective Contributions for a Plan Year in Aggregate 401(k)
Contributions taken into account in applying the Actual Deferral Percentage
limitation described in Section 4.5 for such Plan Year, provided that the
requirements of applicable Treasury Regulations are satisfied. Qualified
Non-Elective Contributions cannot be taken into account for a Plan Year for a
Nonhighly Compensated Employee to the extent such contributions exceed the
product of that Nonhighly Compensated Employee’s Section 414(s) Compensation and
the greater of 5% or two times the Plan’s representative contribution rate. The
Plan’s representative contribution rate is the lowest applicable contribution
rate of any eligible Nonhighly Compensated Employee among

 

20



--------------------------------------------------------------------------------

a group of eligible Nonhighly Compensated Employees that consists of half of all
eligible Nonhighly Compensated Employees for the Plan Year (or, if greater, the
lowest applicable contribution rate of any eligible Nonhighly Compensated
Employee in the group of all eligible Nonhighly Compensated Employees for the
Plan Year and who is employed by the Affiliated Group on the last day of the
Plan Year). The applicable contribution rate for an eligible Nonhighly
Compensated Employee is the sum of the qualified matching contributions taken
into account for the eligible Nonhighly Compensated Employee for the Plan Year
and the Qualified Non-Elective Contributions made for the eligible Nonhighly
Compensated Employee for the Plan Year, divided by the eligible Nonhighly
Compensated Employee’s Section 414(s) Compensation for the same period.

4.10 Special Rules

The following special rules shall apply for purposes of this Article IV:

(a) For purposes of applying the limitation described in Section 4.4, Deferrals
taken into account for the calendar year for any Participant shall not include
any Excess Contributions previously distributed to such Participant for the Plan
Year ending within such calendar year;

(b) For purposes of applying the limitation described in Section 4.5, the
Aggregate 401(k) Contributions taken into account for the Plan Year for any
Participant who is a Nonhighly Compensated Employee shall not include Excess
Deferrals;

(c) For purposes of applying the limitation described in Section 4.5, the actual
deferral ratio of any Highly Compensated Employee who is eligible to make
Deferrals and to make elective deferrals (within the meaning of
Section 402(g)(3) of the Code) under any other plans, contracts or arrangements
of the Company or an Affiliated Company shall be determined as if all such
Deferrals and elective deferrals were made under a single arrangement;

(d) The amount of Excess Contributions to be distributed to a Participant
pursuant to Section 4.7 shall be reduced by the amount of any Excess Deferrals
previously distributed to such Participant for the Plan Year; provided, however,
that plans, contracts and arrangements shall not be treated as a single
arrangement to the extent that applicable Treasury Regulations prohibit
aggregation; and

(e) In the event that this Plan is aggregated with one or more other plans in
order to satisfy the requirements of Section 401(a)(4), 401(k) or 410(b) of the
Code, then all such aggregated plans, including the Plan, shall be treated as a
single plan for all purposes under all such Code Sections (except for purposes
of the average benefit percentage provision of Section 410(b)(2)(A)(ii) of the
Code).

4.11 Actual Contribution Percentage Limitation

The Plan shall satisfy the actual contribution percentage test, as provided in
Section 401(m)(2) of the Code and the regulations issued thereunder. Subject to
the special rules described in Section 4.18, the Aggregate 401(m) Contributions
of Highly Compensated Employees shall not exceed the limits described below:

(a) An actual contribution ratio shall be determined for each individual who, at
any time during the Plan Year, is a Participant eligible to make Deferrals
(without regard to any suspension under Section 8.1(c)(ii)), which actual
contribution ratio shall be the ratio, computed to the nearest one-hundredth of
one percent, of the individual’s Aggregate 401(m) Contributions for the Plan
Year to the individual’s Section 414(s) Compensation for the Plan Year;

 

21



--------------------------------------------------------------------------------

(b) The actual contribution ratios (including zero ratios) of Highly Compensated
Employees and Nonhighly Compensated Employees shall be separately averaged to
determine each group’s Actual Contribution Percentage; and

(c) The Actual Contribution Percentage for Highly Compensated Employees in any
Plan Year (the “High Average”) when compared with the Actual Contribution
Percentage for Nonhighly Compensated Employees in the current Plan Year (the
“Low Average”) must meet one of the following requirements:

(i) The High Average is no greater than 1.25 times the Low Average; or

(ii) The High Average is no greater than two times the Low Average, and the High
Average is no greater than the Low Average plus two percentage points.

Notwithstanding Section 4.11(a), no Actual Contribution Percentage shall be
determined for an individual who did not receive any Matching Contribution for
the Plan Year because the Plan requires that the individual perform a certain
amount of service or be employed on the last day of the Plan Year and such
individual failed to meet such requirement. Such an individual shall be
disregarded in performing the test under this Section.

4.12 Allocation of Excess Aggregate Contributions to Highly Compensated
Employees

Excess Aggregate Contributions shall be determined by the Committee in
accordance with this Section. The Committee shall calculate a tentative
reduction amount to the Matching Contributions made with respect to the Highly
Compensated Employee(s) with the highest contribution percentage equal to the
amount which, if it were actually reduced, would enable the Plan to meet the
limits in Section 4.11(c) above, or to cause the actual contribution ratio of
such Highly Compensated Employee(s) to equal the actual contribution ratio of
the Highly Compensated Employee(s) with the next-highest contribution
percentage, and the process shall be repeated until the limits in Section 4.11
(c) above are satisfied. The aggregate amount of the tentative reduction amounts
in the preceding sentence shall constitute “Refundable Company Contributions.”
The entire aggregate amount of the Refundable Company Contributions shall be
refunded to Highly Compensated Employees.

The amount to be refunded to each Highly Compensated Employee (which shall
constitute his or her excess Matching Contributions) shall be determined as
follows: (i) the Matching Contributions made with respect to the Highly
Compensated Employee(s) with the highest dollar amount of Matching Contributions
shall be refunded to the extent that there are Refundable Company Contributions
or to the extent necessary to cause the dollar amount of

 

22



--------------------------------------------------------------------------------

Matching Contributions of such Highly Compensated Employee(s) to equal the
dollar amount of Matching Contributions made with respect to the Highly
Compensated Employee(s) with the next-highest Matching Contributions, and
(ii) the process in the foregoing clause shall be repeated until the total
amount of Matching Contributions refunded equals the total amount of Refundable
Company Contributions. The earnings attributable to Excess Contributions will be
determined in accordance with Treasury Regulations. The Committee will not be
liable to any Participant (or to his or her Beneficiary, if applicable) for any
losses caused by inaccurately estimating or calculating the amount of any
Participant’s Excess Contributions and earnings attributable to the Excess
Contributions. The amount of Excess Aggregate Contributions for a Plan Year
shall be determined only after first determining the amount of Excess
Contributions that are treated as after-tax employee contributions due to
recharacterization.

4.13 Distribution or Forfeiture of Excess Aggregate Contributions

Vested Excess Aggregate Contributions allocated to Highly Compensated Employees
for the Plan Year pursuant to Section 4.12, together with any income (gain or
loss) allocable to such Excess Aggregate Contributions, shall be distributed to
such Highly Compensated Employees not later than the March 15 next following the
close of such Plan Year, if possible, and in any event no later than the
December 31 next following the close of such Plan Year. Nonvested Excess
Aggregate Contributions shall be forfeited.

4.14 Use of Deferrals

The Company, in its sole discretion, may include all or a portion of the
Deferrals for a Plan Year in Aggregate 401(m) Contributions taken into account
in applying the Actual Contribution Percentage limitation described in
Section 4.11 for such Plan Year, provided that the requirements of applicable
Treasury Regulations are satisfied.

4.15 Corrective Qualified Non-Elective Contributions

The Company, in its sole discretion, may include all or a portion of the
Qualified Non-Elective Contributions authorized and permitted to be taken into
account under Section 4.9 for a Plan Year in Aggregate 401(m) Contributions
taken into account in applying the Actual Contribution Percentage limitation
described in Section 4.11 for such Plan Year, provided that the requirements of
applicable Treasury Regulations are satisfied. Such Qualified Non-Elective
Contributions shall be paid to the Trustee no later than 12 months after the end
of the Plan Year which is taken into account in determining the applicable
percentage for Nonhighly Compensated Employees under Section 4.11(c) and shall
be allocated to the Accounts of Nonhighly Compensated Employees as of the last
day of such Plan Year.

4.16 Special Rules

The following special rules shall apply for purposes of this Article IV:

(a) For purposes of applying the limitation described in Section 4.11, the
actual contribution ratio of any Highly Compensated Employee who is eligible to
participate in the Plan and to make employee contributions or receive an
allocation of matching contributions (within the meaning of Section 401(m)(4)(A)
of the Code) under any other plans, contracts or

 

23



--------------------------------------------------------------------------------

arrangements of an Affiliated Company shall be determined as if Matching
Contributions allocated to such Highly Compensated Employee’s Accounts and all
such employee contributions and matching contributions were made under a single
arrangement; provided, however, that plans, contracts and arrangements shall not
be treated as a single arrangement to the extent that Treas. Reg.
Section 1.401(m)-1(b)(3)(ii) prohibits aggregation; and

(b) In the event that this Plan is aggregated with one or more other plans in
order to satisfy the requirements of Section 401(a) (4), 401(m) or 410(b) of the
Code, then all such aggregated plans, including the Plan, shall be treated as a
single plan for all purposes under all such Code Sections (except for purposes
of the average benefit percentage provisions of Section 410(b)(2)(A)(ii) of the
Code).

ARTICLE V

ACCOUNTING FOR PARTICIPANT’S INTERESTS

5.1 Establishment of Accounts

The Committee shall establish for each Participant each of the applicable
Accounts set forth in the definition of Account. In addition, the Committee may
establish one or more subaccounts of a Participant’s Account, if the Committee
determines that such subaccounts are necessary or appropriate in administering
the Plan.

5.2 Allocation of Contributions and Forfeitures

(a) Allocation of Deferrals, Qualified Non-Elective Contributions, Matching
Contributions and Forfeitures of Matching Contributions

Each Participant’s Deferrals, and the Participating Company’s Matching
Contributions made with respect to such Deferrals in accordance with
Section 4.2, shall be allocated to such Participant’s respective Deferral
Account and Matching Contribution Account. A Participant’s Qualified
Non-Elective Contributions allocated under Section 4.9 shall be allocated to the
Participant’s Deferral Account. A Participant’s Qualified Non-Elective
Contributions allocated under Section 4.15 shall be allocated to the
Participant’s Matching Contribution Account. Forfeitures arising during a Plan
Year from Matching Contribution Accounts shall be considered Matching
Contributions allocated as described in Section 4.2.

(b) Allocation of Rollover Contributions

Each rollover or transfer contribution made by a Participant pursuant to
Section 3.1 shall be allocated to the Participant’s Rollover Account.

5.3 Code Section 415 Limitation

Notwithstanding any provision of the Plan to the contrary, contributions and
other additions under the Plan with respect to a Participant for any Plan Year
shall not exceed the limitation provided by Section 415 of the Code. For
purposes of such limitation:

(a) Compensation shall be the safe harbor definition set forth in Treas. Reg.
Section 1.415(c)-2(d)(4).

 

24



--------------------------------------------------------------------------------

(b) Compensation shall include regular pay and leave cashouts (but not deferred
compensation) paid after severance from employment if paid by the later of 2-1/2
months after severance from employment or the end of the limitation year that
includes the date of severance from employment, to the extent permitted by
Treas. Reg. Section 1.415(c)-2(e)(3).

(c) Compensation shall include salary continuation payments to Participants who
are performing qualified military service or to Participants who are permanently
and totally disabled, to the extent permitted by Treas. Reg.
Section 1.415(c)-2(e)(4).

(d) If, in addition to this Plan, a Participant is covered under another Defined
Contribution Plan or a Welfare Benefit Fund maintained by the Company or any
Affiliated Company during a Limitation Year, the annual additions under this
Plan shall be reduced if the aggregate contributions under this Plan and all
other such Defined Contribution Plans and Welfare Benefit Funds would otherwise
exceed the limitation under Section 415 of the Code.

(e) In the case of an Employee/Owner, Compensation shall be the Employee’s
Earned Income, plus amounts deferred at the election of the Employee/Owner that
would be includible in gross income but for the rules of Sections 402(e)(3),
402(h)(1)(B), 402(k), or 457(b) of the Code, to the extent paid no later than
(i) the end of the Plan Year in which severance from employment occurred or
(ii) 2-1/2 months after severance from employment. For this purpose, Earned
Income shall be deemed to be paid on the last day of the taxable year of CBRE
Clarion Securities, LLC to which it relates. Earned Income of an Employee who
has a severance from employment during a taxable year of CBRE Clarion
Securities, LLC shall be deemed to be severance pay to the extent it exceeds the
Earned Income that the Employee would have earned if no severance from
employment had taken place during the taxable year (or a reasonable estimate
thereof) times a fraction equal to the number of days the Employee was an
Employee during the taxable year, divided by the total number of days during the
taxable year.

5.4 Accounting for Trust Fund Income or Losses

The Committee, through its accounting records, shall clearly segregate each
Account hereunder and each subaccount thereof established pursuant to
Section 5.1, and shall maintain a separate and distinct record of all income and
losses of the Trust Fund attributable to each such Account or subaccount. For
purposes of this Section, income or loss of the Trust Fund shall include any
unrealized increase or decrease in the fair market value of the assets of the
Trust Fund as such values are determined by the Trustee pursuant to Section 5.5.

Except as provided in Section 5.7, the share of net income or net loss of the
Trust Fund to be credited to, or deducted from, each Account of each Participant
shall be the allocable portion of the net income or net loss of the Trust Fund
attributable to each such Account determined by the Committee as of each
Valuation Date in a uniform and nondiscriminatory manner based upon the ratio
that the balance of each such Account as of the previous Valuation Date bears to
all such Account balances after adjustment for withdrawals, distributions and
other additions or subtractions that may be appropriate.

The share of net income or net loss to be credited to, or deducted from, any
subaccount established for a Participant shall be an allocable portion of the
net income or net loss credited to or deducted from the Account under which such
subaccount is established.

 

25



--------------------------------------------------------------------------------

5.5 Valuation of Trust Fund

The fair market value of the total net assets comprising the Trust Fund shall be
determined by the Trustee as of each Valuation Date. The Participating
Companies, the Committee and the Trustee do not guarantee the Participants or
their Beneficiaries against loss or depreciation or fluctuation of the value of
the assets comprising the Trust Fund.

5.6 Quarterly Statement of Accounts

The Committee shall furnish each Participant or his or her Beneficiary a
Quarterly Statement showing: (a) the value of his or her Accounts at the end of
each calendar quarter, (b) the allocations to and distributions from his or her
Accounts during the calendar quarter, (c) his or her vested and nonforfeitable
interest in his or her Accounts at the end of the calendar quarter, and (d) such
other information as is required by law.

5.7 Directed Accounts and Investment Options

Until otherwise provided by written resolution of the Committee, each
Participant shall be permitted to direct the investment of all of his or her
respective Accounts or subaccounts thereof as among investment funds created
within the Trust Fund by the Committee. Such Accounts or subaccounts shall
constitute Directed Accounts, and shall be subject to Participant investment
direction under such procedures established by the Committee which are
nondiscriminatory and acceptable to the Trustee. Such Accounts and subaccounts
will be credited with only the income or losses directly attributable to their
respective assets, including income and losses from the investment funds
established by the Committee, and selected by the Participant for investment of
Directed Accounts, in which case income or losses of such investment funds shall
be allocated ratably to Directed Accounts invested therein, except as otherwise
provided herein. Neither the Company, the Committee, nor the Trustee warrant,
guarantee, or represent that the value of a Participant’s Accounts at any time
will equal or exceed the amount previously allocated or contributed thereto.

5.8 Investment Funds

The assets of this Plan shall be invested in the CBRE Stock Fund and such other
investment funds as shall be designated by the Committee.

5.9 Investment Direction for all Funds

Each Participant shall instruct the Trustee at the time and on the form
prescribed by the Committee as to the investment of all future contributions
allocated to his or her Accounts which are available to be invested in
investment funds. The initial investments made at the direction of the
Participant shall continue until changed by the Participant in a subsequent
election period. In the absence of direction, contributions shall be invested in
the investment fund or funds designated by the Committee.

 

26



--------------------------------------------------------------------------------

5.10 ERISA 404(c) Requirements

The Plan is intended to comply with ERISA Section 404(c). Accordingly, the Plan
is intended to satisfy, among other requirements, subsections (a), (b) and
(c) below.

(a) Choice of Broad Range of Investment Alternatives

The Participant or Beneficiary must be able to choose from at least three
investment alternatives. The alternatives must constitute a broad range of
alternatives which (i) are diversified, (ii) demonstrate materially different
risk and return characteristics, (iii) in the aggregate, enable a Participant to
achieve a portfolio with risk and return characteristics at any point within the
range normally appropriate by choosing among the alternatives, and (iv) tend to
minimize, through diversification and in combination with the other
alternatives, the overall risk to the Participant’s portfolio.

(b) Frequency of Investment Instructions

The Participant or Beneficiary must be able to give investment instructions to a
person designated by the Company as an agent for this purpose. The person is
obligated to comply with the instructions of the Participant or Beneficiary,
except as permitted by law. The Participant or Beneficiary must be able to give
investment instructions for each investment alternative as frequently as is
appropriate given the volatility of the investment, but no less frequently than
once within every three-month period.

(c) Provision of Sufficient Information to Participant or Beneficiary

The Participant or Beneficiary shall be provided or have the opportunity to
obtain sufficient information to make informed investment decisions with regard
to investment alternatives available under the plan, and incidents of ownership
appurtenant to such investments. Such information shall explain that the Plan is
intended to be in compliance with ERISA Section 404(c) and that Plan fiduciaries
may be relieved of liability for losses that arise from the Participant’s
investment choices. Such information shall also meet all the other requirements
of DOL Reg. Section 2550.404c-1.

5.11 Life Insurance Contracts

Notwithstanding any other provision of the Plan,

(a) the assets of the Plan may be invested in life insurance contracts
transferred from the Trammell Crow Company Retirement Savings Plan pursuant to
the merger of the Trammell Crow Company Retirement Savings Plan into the Plan,
effective April 1, 2007,

(b) Participants shall have no right to make further additions to those
contracts,

(c) to the extent necessary to avoid lapse of such a contract, other assets in a
Participant’s Account shall be liquidated and used to pay premiums on the
contract, and

 

27



--------------------------------------------------------------------------------

(d) a Participant who has such a contract in his or her Account shall have the
right to direct the surrender of the contract at any time, with the proceeds
invested as directed by the Participant in accordance with the provisions of the
Plan and procedures established by the Committee.

ARTICLE VI

VESTING

6.1 Vesting Percentages

(a) The interest of each Participant in the Participant’s Deferral Account,
Voluntary Contribution Account and Rollover Account shall at all times be 100%
vested and nonforfeitable.

(b) The interest of each Participant in the Participant’s Matching Contribution
Account as of December 31, 2006 (including contributions made in 2007 with
respect to the 2006 Plan Year) shall be 100% vested and nonforfeitable.

(c) With respect to Participants who were Participants in the Plan prior to
April 1, 2007 and prior to April 1, 2007 had at least one Hour of Service in
each of three Plan Years, the interest of such Participants in the subaccount
established by the Committee pursuant to Section 5.1 to reflect Matching
Contributions made after December 31, 2006 shall be 100% vested and
nonforfeitable. The previous sentence shall not apply to participants in the
Trammell Crow Company Retirement Savings Plan that became Participants in the
Plan on or after April 1, 2007.

(d) With respect to Participants not referred to in subsection (c), the interest
of each such Participant in (i) the Participant’s subaccount established by the
Committee pursuant to Section 5.1 to reflect Matching Contributions made after
December 31, 2006, and (ii) nonelective contributions and matching contributions
made to the Trammell Crow Company Retirement Savings Plan shall vest in
accordance with the following schedule:

 

Years of Service

   Percent Vested
and  Nonforfeitable  

1 but less than 2

     20   

2 but less than 3

     40   

3 but less than 4

     60   

4 but less than 5

     80   

5 or more

     100   

(e) The interest of a Participant in all of the Participant’s Accounts and
subaccounts will be 100% vested and nonforfeitable without regard to Years of
Service upon (i) attainment of age 65 while an Employee, (ii) death while an
Employee, or (iii) Disability while an Employee. The interest of a Participant
in the “Prior Trammell Crow Accounts” maintained for the Participant with
amounts transferred from the Trammell Crow Company Retirement Savings Plan will
be 100% vested and nonforfeitable without regard to Years of Service upon
attainment of age 55 (and the fifth anniversary of the Participant’s earliest
employment with a member of the Trammell Crow Company controlled group as
defined in Section 414 of the Code) while an Employee.

 

28



--------------------------------------------------------------------------------

(f) If a Participant who has a Severance again becomes an Employee, his or her
Years of Service completed before the Severance will be included in determining
his or her vested and nonforfeitable interest in his or her Matching
Contribution Account.

6.2 Forfeiture and Restoration of Nonvested Accounts

(a) Forfeiture

A Participant’s nonvested interest in his or her Matching Contribution Account
will be forfeited upon the earlier of

(i) the date of the Participant’s final distribution, or

(ii) the date on which the Participant incurs five consecutive One Year Breaks
in Service.

(b) Restoration

(i) If the nonvested portion of a Participant’s Matching Contribution Account is
forfeited on account of a distribution and the Participant again becomes an
Employee and re-enrolls in the Plan before he or she incurs five consecutive One
Year Breaks in Service, the forfeited amount will be restored (without
adjustment for gain or loss since the date of forfeiture) if he or she repays to
the Plan the full amount of the distribution before the earlier of the date on
which the Participant incurs five consecutive One Year Breaks in Service after
such distribution or five years after the date on which the Participant again
becomes an Employee.

(ii) Restoration of the Employee’s Matching Contribution Account balance under
paragraph (i) shall be made first out of forfeitures otherwise available for
allocation and then Participating Company contributions. Assets representing the
restoration must be provided to the Plan by the end of the Plan Year following
the Plan Year in which repayment occurs.

(iii) The repayment by the employee and restoration of his or her Matching
Contribution Account balance shall not be treated as part of the annual addition
under Section 5.3.

6.3 Unclaimed Benefits

If the Committee, acting upon information available to it, cannot locate a
person entitled to receive a benefit under the Plan within a reasonable period
of time (as determined by the Committee in its sole discretion) after the
benefit becomes payable and such person has not contacted the Committee or the
Trustee concerning the distribution by the end of such period, the amount of the
benefit shall be treated as a forfeiture and shall be applied in the manner
described in Section 6.4. If, prior to the date final distributions are made
from the Trust Fund following termination of the Plan, a person who was entitled
to a benefit which has been forfeited pursuant to this Section makes a claim to
the Committee or the Trustee for such benefit, such person shall

 

29



--------------------------------------------------------------------------------

be entitled to receive the amount of such benefit as soon as administratively
feasible after such claim is received. The amount of the previously forfeited
benefit shall be reinstated, without any adjustment for earnings after the
forfeiture.

6.4 Application of Forfeited Amounts

Subject to Section 6.2(b), the amount of a Participant’s Matching Contribution
Account which is forfeited pursuant to Section 6.2(a) or 6.3 shall be used for
expenses of the Plan or to reduce the future contributions of Participating
Companies, as determined by the Committee in its discretion.

6.5 Application of Plan provisions to Qualified Real Estate Agents (QREAs)

Section 3508 of the Code provides that, for purposes of the Code, a QREA shall
not be treated as an employee and the person for whom a QREA performs services
shall not be treated as an employer. Accordingly, a QREA is not an Employee for
purposes of the Plan. However, a Qualified Real Estate Agent (QREA) is treated
as an employee for purposes of ERISA. It follows that:

(a) Because a QREA is not treated as an employee for purposes of the Code and is
not treated as an Employee for purposes of the Plan, an Employee who becomes a
QREA has had a Severance and is entitled to a distribution of the QREA’s vested
Account balances.

(b) Because a QREA is treated as an employee for purposes of ERISA, ERISA
requires that a QREA’s Hours of Service be taken into account for purposes of
vesting. It follows that:

(i) A QREA must be treated as an Employee under the Plan for purposes of
determining Hours of Service, Years of Service, and a One Year Break in Service.

(ii) A QREA who becomes an Employee and participates in the Plan will receive
credit for vesting purposes of Years of Service as a QREA.

(c) Section 6.2(a) provides that a Participant’s nonvested interest in his or
her Matching Contribution Account will be forfeited upon the earlier of the date
of the Participant’s final distribution or the date on which the Participant
incurs five consecutive One Year Breaks in Service.

(i) If the Participant is an Employee who incurs a Severance because he or she
has become a QREA, the Participant may receive a distribution of his or her
vested Accounts.

(ii) If the distribution occurs while the Participant is a QREA, the
Participant’s nonvested interest in his or her Matching Contribution Account
will be forfeited when the Participant ceases to be both a QREA and an Employee
(with the amount of vesting determined at that time).

 

30



--------------------------------------------------------------------------------

(iii) If the distribution occurs after the Participant ceases to be both a QREA
and an Employee, the forfeiture shall occur at the time of the distribution
(with the amount of vesting determined at the time the Participant ceases to be
both a QREA and an Employee).

(iv) If no distribution has occurred, the forfeiture shall occur on the date on
which the Participant incurs five consecutive One Year Breaks in Service,
roughly five years after the Participant ceases to be both a QREA and an
Employee (with the amount of vesting determined at the time the Participant
ceases to be both a QREA and an Employee).

(d) A QREA who has taken a distribution of the QREA’s vested Account balances
may continue to vest in the QREA’s unvested Account balances and may take
further distributions of additional vested Account balances.

(e) The cash-out provisions of Section 8.2(b) shall not apply until the
Participant ceases to be both a QREA and an Employee.

ARTICLE VII

DESIGNATION OF BENEFICIARY

7.1 Designation of Beneficiary

(a) Designation by Participant

Subject to subsection (b), each Participant shall have the right to designate a
Beneficiary or Beneficiaries to receive his or her distributable interest (if
any) in the Trust Fund upon his or her death. The designation shall be made on
forms prescribed by the Committee and shall be effective upon delivery to the
Committee. A Participant shall have the right to change or revoke from time to
time any such designation by filing a new designation or notice of revocation
with the Committee, but such revised designation or revocation shall be
effective only upon receipt by the Committee.

(b) Consent of Spouse

A Participant who is married to a Spouse may not designate a primary Beneficiary
other than, or in addition to, his or her Spouse unless his or her Spouse
consents to such designation by means of a writing that is signed by the Spouse,
contains an acknowledgment by the Spouse of the effect of such consent, and is
witnessed by a notary public. Such designation shall only be effective with
respect to the consenting Spouse, whose consent shall be irrevocable.

7.2 Failure to Designate Beneficiary

In the event a Participant has not designated a Beneficiary, or in the event no
Beneficiary survives a Participant, the distribution of the Participant’s
interest in the Trust Fund (if any) upon his or her death shall be made (i) to
the Participant’s Spouse, if living, (ii) if his or her Spouse is not then
living, to his or her then living issue by right of representation, (iii) if
neither his or her Spouse nor his or her issue are then living, to his or her
then living parents, and (iv) if none of the above are then living, to his or
her estate.

 

31



--------------------------------------------------------------------------------

ARTICLE VIII

WITHDRAWALS AND DISTRIBUTIONS FROM THE TRUST FUND

8.1 Events Permitting Withdrawals Prior to Severance or Death

(a) Severance or Death

Subject to the provisions of the following subsections of this Section, a
Participant’s vested Account balances become distributable only after Severance
or death, and the timing and form of the distribution shall be in accordance
with this Article VIII.

(b) Withdrawals After Age 59 1/2

A Participant who has attained age 59 1/2 may at any time prior to Severance
request to withdraw a portion or all of his or her vested Accounts. Disbursement
of withdrawals shall be made in a single cash lump sum payment as soon as
administratively practicable after receiving the prescribed withdrawal request
form.

(c) Hardship Withdrawal

(i) Reason for Hardship Withdrawal

Upon written request from a Participant, the Committee may authorize a
distribution to a Participant from his or her Deferrals (but not earnings on
such Deferrals) prior to his or her Severance if the Participant can demonstrate
that he or she is suffering from a hardship. The Company shall act upon requests
for withdrawals in a uniform and nondiscriminatory manner, consistent with the
requirements of Sections 401(a), 401(k) and related provisions of the Code. A
hardship withdrawal may be made only if it is required on account of one or more
of the following:

(1) The purchase (excluding mortgage payments) of a principal residence of the
Participant;

(2) The payment of tuition, related educational fees, and room and board
expenses for the next 12 months of post-secondary education for the Participant
or for the Participant’s DOMA Spouse, children or dependents;

(3) The payment of medical expenses that would be deductible under
Section 213(d) of the Code (determined without regard to whether the expenses
exceed 7.5 percent of adjusted gross income) for the Participant or the
Participant’s DOMA Spouse or dependents;

(4) The prevention of the eviction of the Participant from his or her principal
residence or foreclosure on a mortgage on the Participant’s principal residence;

(5) The burial or funeral expenses for the Participant’s deceased parent, DOMA
Spouse, children or dependents; or

 

32



--------------------------------------------------------------------------------

(6) Repair of damage to the Participant’s principal residence that would qualify
for the casualty loss deduction under Section 165 of the Code (determined
without regard to whether the loss exceeds ten percent of adjusted gross
income).

For purposes of this subsection, the term “dependent” shall be defined as set
forth in Section 152 of the Code as modified by applicable Treasury Regulations
or other applicable guidance and shall also include a person who is a
Beneficiary with respect to the Participant to the extent permitted by
applicable Treasury Regulations or other applicable guidance.

(d) Amount of Hardship Withdrawal

The minimum amount of a hardship withdrawal shall not be less than $500. The
maximum amount of a hardship withdrawal shall not exceed the Participant’s
immediate and heavy financial need (including amounts necessary to pay income
taxes and penalties reasonably anticipated to result from the distribution),
determined after the Participant has obtained all distributions, other than
hardship distributions, and all nontaxable loans currently available under all
plans of Affiliated Companies.

A Participant who receives a distribution of Deferrals on account of hardship
shall be prohibited from making Deferrals or employee contributions under this
Plan and all “other plans” (as defined in Reg. Sec. 1.401(k)-1(d)(3)(iv)(F)) of
the Affiliated Group for six months after receipt of the distribution.

An immediate and heavy financial need generally may be treated as not capable of
being relieved from other resources that are reasonably available to the
Participant, if the Participant represents (in writing or such other form as may
be prescribed by the Internal Revenue Service), unless the Company has actual
knowledge to the contrary, that the need cannot reasonably be relieved: through
reimbursement or compensation by insurance or otherwise; by liquidation of the
Participant’s assets; by cessation of Deferrals under the Plan; by other
currently available distributions and nontaxable (at the time of the loan)
loans, under plans maintained by the Company or an Affiliated Company; or by
borrowing from commercial sources on reasonable commercial terms in an amount
sufficient to satisfy the need. A need cannot reasonably be relieved by one of
the actions described in the prior sentence if the effect would be to increase
the amount of the need. Additional methods under which the amount of a hardship
withdrawal will be deemed necessary to meet the Participant’s immediate and
heavy financial need shall be made available to the extent provided in a ruling,
notice or other document of general applicability issued under the authority of
the Commissioner of Internal Revenue.

(e) Withdrawals from Rollover Account

A Participant may withdraw all or a portion of his or her Rollover Account at
any time prior to Severance.

 

33



--------------------------------------------------------------------------------

(f) Disability Withdrawals from Prior Trammell Crow Account

A Participant with a balance in the “Prior Trammell Crow Account” maintained for
Participants with amounts transferred from the Trammell Crow Company Retirement
Savings Plan who is “disabled” may at any time prior to Severance request to
withdraw all or a portion of his or her Prior Trammell Crow Accounts. For this
purpose, a Participant is disabled if he or she is disabled within the meaning
of the long-term disability plan sponsored by the Company (or an Affiliated
Company) in which the Participant participates, or if no such plan exists, the
Participant has been determined by the Social Security Administration to be
disabled within the meaning of the Social Security Act.

(g) Withdrawal of Voluntary Contributions

Upon application to the Committee, a Participant may at any time prior to
Severance request to withdraw a portion or all of his or her Voluntary
Contribution Account. Disbursement of withdrawals shall be made in a single cash
lump sum payment as soon as administratively practicable after receiving the
prescribed withdrawal request form.

8.2 Rules Governing Distributions after Severance or Death

(a) Form of Distributions

After Severance or death, distribution of a Participant’s Accounts shall be made
in a single lump sum cash payment, except that:

(i) Any life insurance policy that is held in the Participant’s Account at the
time of distribution may be distributed in kind.

(ii) Effective April 1, 2012, a Participant (but not a Beneficiary) may elect
once in any calendar year to receive any portion of his or her Account.

(b) Restrictions on Certain Payments and Repayments Thereof

(i) If the amount of a Participant’s vested Account balance exceeds $5,000, the
Committee shall not distribute the Participant’s vested Account balances to him
or her unless the Participant consents to such payment, except as otherwise
provided in subsection (d).

(ii) If the amount of a Participant’s vested Account balance does not exceed
$5,000 and if the Participant does not elect to have the vested Account balance
paid directly to an Eligible Retirement Plan specified by the Participant in a
Direct Rollover or to receive the distribution directly in accordance with this
subsection, then the distribution shall be paid without the Participant’s
consent as follows:

(A) If the vested Account balance exceeds $1,000, in a Direct Rollover to an
individual retirement plan designated by the Committee without the Participant’s
consent.

 

34



--------------------------------------------------------------------------------

(B) If the vested Account balance does not exceed $1,000, directly to the
Participant.

(iii) Rollover contributions are not excluded in determining the value of the
Participant’s vested Account balance for purposes of this subsection.

(c) Commencement of Benefits

Unless the Participant elects otherwise, distributions will be made no later
than the 60th day after the close of the Plan Year in which occurs the latest
of:

(i) His or her attainment of age 65;

(ii) The 10th anniversary of the Plan Year in which he or she commenced
participation in the Plan; or

(iii) His or her Severance.

Notwithstanding the foregoing, the failure of a Participant to consent to a
distribution while a benefit is distributable shall be deemed to be an election
to defer commencement of payment.

(d) Restrictions on Delay of Distribution

Distribution of a Participant’s entire vested interest will be made not later
than April 1 of the calendar year following the later of (i) the calendar year
in which the Participant attains age 70 1/2 or (ii) the calendar year in which
the Participant retires. Clause (ii) of the preceding sentence shall not apply
in the case of any Participant who is a 5% owner (as defined in Section 416 of
the Code) in the calendar year in which he or she attains age 70 1/2.

(e) Reemployment of Participant

If a Participant who had a Severance becomes reemployed with the Company or any
Affiliated Company, no distribution from the Trust Fund shall be made to the
Participant while he or she is so employed except as provided in Section 8.1 or
Section 8.2(d). Any amounts which the Participant was entitled to receive on his
or her prior Severance shall be held in the Trust Fund until the Participant or
the Participant’s Beneficiary is again entitled to a distribution under the
terms of the Plan.

(f) Delayed Payments

If the amount of a distribution required to be made on a date determined under
this Section cannot be ascertained by such date, or if it is not possible to
make such payment on such date because the Committee has been unable to locate
the Participant after making reasonable efforts to do so, a payment retroactive
to such date may be made no later than 60 days after the earliest date on which
the amount of such payment can be ascertained or the date on which the
Participant is located (whichever is applicable).

 

35



--------------------------------------------------------------------------------

8.3 Distribution after Death

If a Participant dies before distribution of the Participant’s entire vested
Account balance, the Participant’s entire vested Account balance will be
distributed to the Participant’s Beneficiary no later than December 31 of the
calendar year containing the fifth anniversary of the Participant’s death.
Special rule for Participants who were participants in the CB Richard Ellis
401(k) and Profit Sharing Plan on July 15, 2008: If the Participant’s
Beneficiary is the Participant’s DOMA Spouse, distribution to the surviving
Spouse may be made no later than December 31 of the calendar year in which the
Participant would have attained age 70-1/2, and, if the surviving DOMA Spouse
dies before distribution is made, distribution may be made at any time prior to
December 31 of the calendar year containing the fifth anniversary of the
surviving DOMA Spouse’s death.

8.4 Valuation of Interest

The interest of a Participant in his or her Accounts and any subaccounts thereof
which shall have become distributable hereunder shall be valued as of the
Valuation Date immediately preceding the date such interest is to be
distributed, provided, however, that there shall be added to the value of the
Participant’s Accounts the fair market value of any amounts allocated to his or
her Accounts pursuant to Article V after such Valuation Date.

8.5 Characterization of Disability Distribution

In the event that a Participant receives a distribution by reason of the
Participant’s Disability, the benefit he or she receives hereunder shall be
considered a payment for the loss of use of a bodily function unrelated to the
period of his or her absence from work under Section 105(c) of the Code. The
benefit shall be distributed to the Participant as soon as possible under the
Plan, consistent with any requests or elections made hereunder by the
Participant.

8.6 Payment of Benefits to Alternate Payee

(a) Alternate Payee Accounts

As soon as reasonably practicable after the Committee determines that a domestic
relations order is a QDRO, a separate “Alternate Payee Account” shall be
established for the Alternate Payee, and the portion of each of the
Participant’s Accounts that was assigned to the Alternate Payee by the QDRO
shall be transferred to the Alternate Payee Account. Unless the QDRO otherwise
provides, the transfers to the Alternate Payee’s Account shall be made pro rata
from the Participant’s Accounts. Alternate Payees shall not make partial
withdrawals from their Alternate Payee Accounts nor borrow from such Accounts.
The only form of distribution is a single lump sum cash payment.

(b) Death of Alternate Payee

Alternate Payees may not designate beneficiaries. Upon the death of an Alternate
Payee, the entire balance in his or her Alternate Payee Accounts shall be
distributed to his or her estate (or to another Alternate Payee if the QDRO so
provides).

 

36



--------------------------------------------------------------------------------

8.7 Direct Rollovers

(a) The Direct Rollover Option

A Distributee may elect, at the time and in the manner prescribed by the
Committee, to have any portion of an Eligible Rollover Distribution paid
directly to an Eligible Retirement Plan specified by the Distributee in a Direct
Rollover. A Distributee who is a Participant, a Participant’s surviving DOMA
Spouse, or a Participant’s DOMA Spouse or former DOMA Spouse who is the
Alternate Payee under a QDRO, may specify any Eligible Retirement Plan. A
Distributee who is a Beneficiary of a Participant and is not the Participant’s
surviving DOMA Spouse may specify only an Eligible Retirement Plan that is an
inherited individual retirement account described in Section 408(a) of the Code
or an inherited individual retirement annuity described in Section 408(b) of the
Code.

(b) Time of Notice

The notice to be given under Code Section 402(f), explaining the Direct Rollover
option, will be provided to the Distributee no less than 30 days and no more
than 180 days before the date the distribution is to occur. However, a
distribution may commence less than 30 days after such notice is given, provided
that:

(i) The Committee clearly informs the Distributee that the Distributee has a
right to a period of at least 30 days after receiving the notice to consider the
decision of whether or not to elect a distribution, and

(ii) The Distributee, after receiving the notice, affirmatively elects a
distribution.

(c) Special Rule for Voluntary Contributions

A portion of a distribution shall not fail to be an Eligible Rollover
Distribution merely because the portion consists of Voluntary Contributions
which are not includible in gross income. However, such portion may be
transferred only to an individual retirement account or annuity described in
Section 408(a) or (b) of the Code, or to a qualified trust or an annuity
contract described in Section 403(b) of the Code, provided that such qualified
trust or annuity contract agrees to separately account for amounts so
transferred (and earnings thereon), including separately accounting for the
portion of such distribution which is includible in gross income and the portion
of such distribution which is not so includible.

ARTICLE IX

TOP-HEAVY PROVISIONS

9.1 Priority over other Plan Provisions

If the Plan is or becomes a Top-Heavy Plan, the provisions of this Article IX
will supersede any conflicting provisions of the Plan. However, the provisions
of this Article shall not operate to increase the rights or benefits of
Participants under the Plan except to the extent required by Section 416 of the
Code and other provisions of law and the Treasury Regulations applicable to a
“top-heavy plan,” as that term is defined in Section 416(g) of the Code.

 

37



--------------------------------------------------------------------------------

9.2 Minimum Allocation

(a) Calculation of Minimum Allocation

Notwithstanding any other provision in this Plan except subsections (b) and (c),
for any Plan Year in which this Plan is a Top-Heavy Plan, each Participant who
is not a Key Employee will receive an allocation of Participating Company
contributions and forfeitures of not less than the lesser of 3% of his or her
Section 415 Compensation for such Plan Year or, in the event that the Company
and Affiliated Companies maintain no Defined Benefit Plan which covers a
Participant in this Plan, the percentage of Section 415 Compensation that equals
the largest percentage of Participating Company contributions and forfeitures
allocated to a Key Employee expressed as a percentage of Section 415
Compensation received by such Key Employee in that Plan Year (the “Minimum
Allocation”).

The Minimum Allocation is determined without regard to any Social Security
contribution. The Minimum Allocation applies even though under other Plan
provisions the Participant would not otherwise be entitled to receive an
allocation, or would have received a lesser allocation for the Plan Year
because: (1) the non-Key Employee fails to make mandatory contributions to the
Plan, (2) the non-Key Employee’s Compensation is less than a stated amount, or
(3) the non-Key Employee fails to complete 1,000 Hours of Service in the Plan
Year. For purposes of this Section, Deferrals for Participants who are not Key
Employees shall not be taken into consideration as Participating Company
contributions. Employer Matching Contributions shall be taken into account for
purposes of satisfying the minimum contribution requirements of
Section 416(c)(2) of the Code and the Plan. The preceding sentence shall apply
with respect to Employer Matching Contributions under the Plan or, if the Plan
provides that the minimum contribution requirement shall be met in another plan,
such other plan. Employer Matching Contributions that are used to satisfy the
minimum contribution requirements shall be treated as matching contributions for
purposes of the actual contribution percentage test and other requirements of
Section 401(m) of the Code.

(b) Limitation on Minimum Allocation

No Minimum Allocation shall be provided pursuant to subsection (a) to a
Participant who is not employed by the Company or any Affiliated Company on the
last day of the Plan Year.

(c) Minimum Allocation When Participant is Covered by Another Qualified Plan

(i) If the Company or any Affiliated Company maintains one or more other Defined
Contribution Plans covering Employees who are Participants in this Plan, the
Minimum Allocation shall be provided under this Plan, unless such other Defined
Contribution Plans make explicit reference to this Plan and provide that the
Minimum Allocation shall not be provided under this Plan, in which case the
provisions of subsection (a) shall not apply to any Participant covered under
such other Defined Contribution Plans.

 

38



--------------------------------------------------------------------------------

(ii) If the Company or any Affiliated Company maintains one or more Defined
Benefit Plans covering Employees who are Participants in this Plan, and such
Defined Benefit Plan(s) provide that Employees who are participants therein
shall accrue the minimum benefit applicable to top-heavy Defined Benefit Plans
notwithstanding their participation in this Plan (making explicit reference to
this Plan), then the provisions of subsection (a) shall not apply to any
Participant covered under such Defined Benefit Plan(s).

(iii) If the Company or any Affiliated Company maintains one or more Defined
Benefit Plans covering Employees who are Participants in this Plan, and the
provisions of paragraph (ii) do not apply, then each Participant who is not a
Key Employee and who is covered by such Defined Benefit Plan(s) shall receive a
Minimum Allocation determined by applying the provisions of subsection (a) with
the substitution of “5%” in each place that “3%” occurs therein.

(d) Nonforfeitability

The Participant’s Minimum Allocation required under this Section, to the extent
required to be nonforfeitable under Section 416(b) of the Code and the special
vesting schedule provided in Section 9.3, may not be forfeited under Sections
411(a)(3)(B) (relating to suspension of benefits on reemployment) or
411(a)(3)(D) (relating to withdrawal of mandatory contributions) of the Code.

9.3 Minimum Vesting

Vesting shall be at least as fast as provided in the vesting schedule set forth
below, for any Plan Year in which Plan is a Top-Heavy Plan:

 

Completed Years of Service

   Percentage  

2

     20 % 

3

     40 % 

4

     60 % 

5

     80 % 

6 or more

     100 % 

No decrease in a Participant’s vested percentage shall occur in the event the
Plan’s status as a Top-Heavy Plan changes for any Plan Year.

Notwithstanding the above, this Section shall not apply to the Account balances
of any Employee who does not have an Hour of Service after the Plan has
initially become a Top-Heavy Plan. Such Employee’s vested Account shall be
determined without regard to this Section.

ARTICLE X

ADMINISTRATIVE PROCEDURES

10.1 Appointment of Committee Members

The Chief Executive Officer shall appoint an Administrative Committee consisting
of one or more members, to hold office at the pleasure of the Chief Executive
Officer. Members of the

 

39



--------------------------------------------------------------------------------

Committee shall not be required to be Employees or Participants. Any member may
resign by giving notice in writing, filed with the Chief Executive Officer.
Notwithstanding the above, if any Committee member ceases to be an Employee
while a member, such individual shall cease to be a Committee member upon such
individual’s date of termination or retirement unless otherwise determined by
the Chief Executive Officer.

10.2 Officers and Employees of the Committee

Unless designated by the Chief Executive Officer, the Committee shall designate
a Chair and a Secretary. The Secretary may, but need not, be a member of the
Committee. The Secretary shall keep a record of the Committee’s proceedings. The
Committee may employ and suitably compensate such persons or organizations to
render advice with respect to the duties of the Committee under the Plan as the
Committee determines to be necessary or appropriate.

10.3 Action of the Committee

Action of the Committee may be taken with or without a meeting of Committee
members, provided, however, that any action shall be taken only upon the vote or
other affirmative expression of a majority of the Committee’s members qualified
to vote with respect to such action. The Chairman or the Secretary of the
Committee may execute any certificate or other written direction on behalf of
the Committee. In the event the Committee members qualified to vote on any
question are unable to determine such question by a majority vote or other
affirmative expression of a majority of the Committee members qualified to vote
on such question, such question shall be determined by the Chief Executive
Officer, or some person designated by the Chief Executive Officer.

10.4 Disqualification of Committee Member

A member of the Committee who is a Participant shall not vote on any question
relating specifically to such member.

10.5 Expenses of the Committee

The expenses of the Committee properly and actually incurred in the performance
of its duties under the Plan shall be paid from the Trust Fund, unless the
Participating Companies in their discretion pay such expenses.

10.6 Bonding and Compensation

The members of the Committee shall serve without bond, except as may be required
by ERISA, and without compensation for their services as Committee members.

10.7 General Powers and Duties of the Committee

The Committee shall have full power to administer the Plan and the Trust
Agreement and to construe and apply their provisions. For purposes of ERISA, the
Committee shall be the administrator and the named fiduciary with respect to the
operation and administration of the Plan and the Trust Agreement. In addition,
the Committee shall have the powers and authority granted by the terms of the
Trust Agreement.

 

40



--------------------------------------------------------------------------------

The Committee, and all other persons with discretionary control respecting the
operation, administration, control, and/or management of the Plan, the Trust
Agreement, and/or the Trust Fund, shall perform their duties under the Plan and
the Trust Agreement solely in the interests of Participants and their
Beneficiaries, and shall use the care, prudence and diligence under the
circumstances then prevailing that a prudent man acting in a like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims.

10.8 Specific Powers and Duties of the Committee

The Committee shall administer the Plan and have all powers necessary to
accomplish that purpose, including the following:

(a) Resolving all questions relating to the eligibility of Employees to become
Participants;

(b) Determining the amount of benefits payable to Participants or their
Beneficiaries, and determining the time and manner in which such benefits are to
be paid;

(c) Authorizing and directing all disbursements by the Trustee from the Trust
Fund;

(d) Engaging any administrative, legal, medical, accounting, clerical, or other
services it may deem appropriate to effectuate the Plan or the Trust Agreement;

(e) Construing and interpreting the Plan and the Trust Agreement and adopting
rules for administration of the Plan and the Trust Agreement which are not
inconsistent with the terms of such documents;

(f) Compiling and maintaining all records it determines to be necessary,
appropriate or convenient in connection with the administration of the Plan and
the Trust Agreement;

(g) Determining the disposition and distribution of assets in the Trust Fund in
the event the Plan is terminated;

(h) Reviewing the performance of the Trustee with respect to the Trustee’s
administrative duties, responsibilities and obligations under the Plan and the
Trust Agreement as such administrative duties, responsibilities and obligations
are set forth in the Trust Agreement; reporting to the Chief Executive Officer
regarding such administrative performance of the Trustee; and recommending to
the Chief Executive Officer, if necessary, the removal of the Trustee and the
appointment of a successor Trustee;

(i) Utilizing one of the IRS approved self-correction programs outlined under
the IRS’ Employee Plans Compliance Resolution System, or any other applicable
methods upon the discovery of a failure in administering the Plan in accordance
with the provisions contained herein, or any other relevant failure or defect;
and

(j) Performing such other functions that are delegated to the Committee under
the Trust Agreement.

 

41



--------------------------------------------------------------------------------

10.9 Allocation of Fiduciary Responsibility

The Committee from time to time may allocate to one or more of its members
and/or may delegate to any other persons or organizations any of the rights,
powers, duties and responsibilities of the Committee with respect to the
operation and administration of the Plan and the Trust Agreement that are
permitted to be so delegated under ERISA. Any such allocation or delegation
shall be made in writing, shall be reviewed periodically by the Committee, and
shall be terminable upon such notice as the Committee in its discretion deems
reasonable and proper under the circumstances.

Whenever a person or organization (the “Delegating Party”) has the power and
authority under the Plan or the Trust Agreement to delegate discretionary power
and authority respecting the control, management, operation or administration of
the Plan or any portion of the Trust Fund to another person or organization (the
“Appointee”), the Delegating Party’s responsibility with respect to such
delegation is limited to the selection of the Appointee and the periodic review
of the Appointee’s performance and compliance with applicable law and
regulations. Any breach of fiduciary responsibility by the Appointee which is
not proximately caused by the Delegating Party’s failure to properly select or
supervise the Appointee, and in which breach the Delegating Party does not
otherwise participate, will not be considered a breach by the Delegating Party.

10.10 Information to be Submitted to the Committee

To enable the Committee to perform its functions, the Participating Companies
shall supply full and timely information to the Committee on all matters
relating to Employees and Participants as the Committee may require, and shall
maintain such other records as the Committee may determine are necessary in
order to determine the benefits due or which may become due to Participants or
their Beneficiaries under the Plan. In addition, the Committee shall make
arrangements to obtain from other Affiliated Companies such records and other
information with respect to each Employee as are necessary for the Committee to
determine benefits hereunder.

10.11 Notices, Statements and Reports

The Committee shall comply with the reporting and disclosure requirements
imposed by ERISA and the Code.

10.12 Claims Procedure

(a) Filing Claim for Benefits

If an individual (hereinafter referred to as the “Applicant,” which reference
shall include where appropriate the authorized representative, if any, of the
individual) does not receive the timely payment of the benefits which he or she
believes he or she is entitled to receive under the Plan, he or she may make a
claim for benefits in the manner hereinafter provided.

All claims for benefits under the Plan shall be made in writing and shall be
signed by the Applicant. Claims shall be submitted to a representative
designated by the Committee and hereinafter referred to as the “Claims
Coordinator.” The Claims Coordinator may, but need not,

 

42



--------------------------------------------------------------------------------

be an Employee or a member of the Committee. If the Applicant does not furnish
sufficient information with the claim for the Claims Coordinator to determine
the validity of the claim, the Claims Coordinator shall indicate to the
Applicant any additional information which is necessary for the Claims
Coordinator to determine the validity of the claim.

Each claim hereunder shall be acted on and approved or disapproved by the Claims
Coordinator within 90 days following the receipt by the Claims Coordinator of
the information necessary to process the claim.

In the event the Claims Coordinator denies a claim for benefits in whole or in
part, the Claims Coordinator shall notify the Applicant in writing of the denial
of the claim and notify such Applicant of his or her right to a review of the
Claims Coordinator’s decision by the Committee. Such notice by the Claims
Coordinator shall also set forth, in a manner calculated to be understood by the
Applicant, the specific reason for such denial, the specific Plan provisions on
which the denial is based, a description of any additional material or
information necessary to perfect the claim with an explanation of why such
material or information is necessary, and an explanation of the Plan’s claim
review procedure as set forth in this Section.

If no action is taken by the Claims Coordinator on an Applicant’s claim within
90 days after receipt by the Claims Coordinator, such application will be deemed
to be denied for purposes of the following appeals procedure.

(b) Appeals Procedure

Any Applicant whose claim for benefits is denied in whole or in part (such
Applicant being hereinafter referred to as the “Claimant”) may appeal from such
denial to the Committee for a review of the decision by the entire Committee.
Such appeal must be made within three months after the denial provided above. An
appeal must be submitted in writing within such period and must:

(i) Request a review by the entire Committee of the claim for benefits under the
Plan;

(ii) Set forth all of the grounds upon which the Claimant’s request for review
is based and any facts in support thereof; and

(iii) Set forth any issues or comments which the Claimant deems pertinent to the
appeal.

The Committee shall regularly review appeals by Claimants. The Committee shall
act upon each appeal within 60 days after receipt thereof unless special
circumstances require an extension of the time for processing, in which case a
decision shall be rendered by the Committee as soon as possible but not later
than 120 days after the appeal is received by the Committee.

The Committee shall make a full and fair review of each appeal and any written
materials submitted by the Claimant and/or the Participating Company in
connection therewith. The Committee may require the Claimant and/or the
Participating Company to submit such

 

43



--------------------------------------------------------------------------------

additional facts, documents or other evidence as the Committee in its discretion
deems necessary or advisable in making its review. The Claimant shall be given
the opportunity to review pertinent documents or materials upon submission of a
written request to the Committee, provided the Committee finds the requested
documents or materials are pertinent to the appeal.

On the basis of its review, the Committee shall make an independent
determination of the Claimant’s eligibility for benefits under the Plan. The
decision of the Committee on any claim for benefits shall be final and
conclusive upon all parties thereto.

In the event the Committee denies an appeal in whole or in part, the Committee
shall give written notice of the decision to the Claimant, which notice shall
set forth in a manner calculated to be understood by the Claimant the specific
reasons for such denial and which shall make specific reference to the pertinent
Plan provisions on which the Committee decision was based.

(c) Review of Quarterly Statement

If a Participant or Beneficiary believes the Quarterly Statement or any other
statement he or she receives regarding his or her interest the Plan is
incorrect, such Participant or Beneficiary may submit a written request for
correction or verification of such Quarterly Statement to the Claims
Coordinator, and the Claims Coordinator shall respond in writing to such request
in the same manner as a claim for benefits by an Applicant. If the Participant
or Beneficiary believes the Claims Coordinator’s response is incorrect, the
Participant or Beneficiary may request in writing within 60 days of the response
that the entire Committee review the statement, and the Committee shall follow
the same procedure with respect to such request as provided above for a
Claimant.

(d) If an error or omission is discovered in the Accounts of a Participant
(other than as a result of a failure to follow a Participant’s applicable and
permissible investment instructions), or in the amount distributed to a
Participant, the Committee shall make such equitable adjustments in the records
of the Plan as may be necessary or appropriate to correct such error or
omission. In the case of a failure to follow a Participant’s last applicable and
permissible investment instruction, a correction to comply with such instruction
shall be made retroactively to the beginning of the quarter immediately
preceding the quarter in which the Participant informs the Claims Coordinator in
writing of the error. Further, a Participating Company may, in its discretion,
make a special contribution to the Plan which shall be allocated by the
Committee only to the Accounts of one or more Participants to correct an error
or omission.

10.13 Service of Process

The Committee may from time to time designate an agent of the Plan for the
service of legal process. The Committee shall cause the agent to be identified
in materials it distributes or causes to be distributed when such identification
is required under applicable law. In the absence of such a designation, the
Company shall be the agent of the Plan for the service of legal process.

 

44



--------------------------------------------------------------------------------

10.14 Correction of Participants’ Accounts

If an error or omission is discovered in the Accounts of a Participant, or in
the amount distributed to a Participant, the Committee shall make such equitable
adjustments in the records of the Plan as may be necessary or appropriate to
correct such error omission as of the Plan Year in which such error or omission
is covered. Further, a Participating Company may, in its discretion, make a
special contribution to the Plan which shall be allocated by the Committee only
to the Accounts of one or more Participants to correct such error or omission.

10.15 Payment to Minors or Persons Under Legal Disability

If any benefit becomes payable to a minor or to a person under legal disability,
payment of such benefit shall be made only to the conservator or the guardian of
the estate of such person appointed by a court of competent jurisdiction or such
other person in such other manner as the Committee determines is necessary to
ensure that the payment will legally discharge the Plan’s obligation to such
person.

10.16 Uniform Application of Rules and Policies

The Committee in exercising its discretion granted under any provisions of the
Plan or the Trust Agreement shall do so in accordance with rules and policies
established by it which shall be uniformly applicable to all Participants.

ARTICLE XI

INVESTMENT OF PLAN ASSETS

11.1 Trust Fund Investments

The investment and reinvestment of Plan assets held in the Trust Fund shall be
governed by the terms of the Trust Agreement executed in connection with the
Plan.

11.2 Loans to Participants

Upon application to the Committee on a form provided by the Committee, any
Participant that is actively employed by a Participating Company may request a
loan from his or her Accounts, the terms and conditions of which shall be
determined pursuant to the provisions of this Section. If the Committee approves
such application, the loan shall be made from the Participant’s Accounts in
accordance with the order of priority established by the Committee, and shall be
withdrawn from each investment fund in which an Account is invested in
proportion to the current balance of the investment funds within such Account.

(a) Amount

The Committee shall not approve an application for a loan in an amount that,
when added to the unpaid balance of all outstanding loans to the Participant
from the Plan or any other Qualified Plan maintained by the Company or any
Affiliated Company, exceeds the lesser of:

(i) $50,000, less the amount by which such aggregate balance has been reduced
through repayments during the period of 12 months ending on the day before the
new loan is made; or

 

45



--------------------------------------------------------------------------------

(ii) One-half of the Participant’s vested interest in his or her Accounts.

(b) Security

Each loan shall be adequately secured.

(c) Interest Rate

The loan interest rate shall be reasonable, comparable to the rates charged on
similar commercial loans by persons in the business of lending money for loans
made under similar circumstances.

(d) Repayment

Each loan shall provide for substantially level amortization (with payments not
less frequently than quarterly) over a period not to exceed five years. No
penalty shall be imposed for prepayment of the loan.

(e) Default on Loan

A loan shall be in default if a scheduled payment is delinquent. If the default
is not cured within a cure period set by the Committee, the Participant’s
Account shall be reduced by the unpaid balance of the loan at such time as the
Participant is entitled to a distribution pursuant to Section 8.1 (other than a
hardship withdrawal).

(f) Rules

The Committee shall adopt and follow loan procedures which shall be uniformly
applicable to all Participants to administer this Section. Such procedures shall
include provisions necessary to assure that loans are made available to all
Participants on a reasonably equivalent basis and that loans are not made
available to a Participant who is a member of the Committee, a highly
compensated Employee, or an officer or shareholder of a Participating Company in
an amount greater (as a percentage of the value of his or her vested interest in
his or her Accounts) than the amount available to other Participants. The
Committee may adopt loan procedures which provide for more restrictive terms and
conditions for Participant loans than provided in this Article XI.

ARTICLE XII

TERMINATION, PARTIAL TERMINATION AND

COMPLETE DISCONTINUANCE OF CONTRIBUTIONS

12.1 Continuance of Plan

The Participating Companies expect to continue this Plan indefinitely, but they
do not assume an individual or collective contractual obligation to do so, and
the right is reserved to the

 

46



--------------------------------------------------------------------------------

Company, by action of the Board, through adoption of a resolution in accordance
with the Company’s bylaws to terminate the Plan or to reduce, suspend or
completely discontinue contributions thereto at any time. Any failure by the
Company to contribute to the Trust in any year when no contribution is required
under this Plan shall not of itself be a discontinuance of contributions under
this Plan. In addition, subject to Section 12.4, any Participating Company at
any time may discontinue its participation in the Plan with respect to its
Employees.

12.2 Complete Vesting

If the Plan is terminated, or if there is a complete discontinuance of
contributions under the Plan by the Participating Companies, the amounts
allocated or to be allocated to the Matching Contribution Accounts of all
affected Participants shall become 100% vested and nonforfeitable without regard
to their Years of Service.

In the event of a partial termination of the Plan, the amounts allocable to the
Matching Contribution Accounts of those Participants who cease to participate on
account of the facts and circumstances which result in the partial termination
shall become 100% vested and nonforfeitable without regard to their Years of
Service.

12.3 Disposition of the Trust Fund

If the Plan is terminated, or if there is complete discontinuance of
contributions to the Plan, the Committee shall instruct the Trustee either:
(a) to continue to administer the Plan and pay benefits in accordance with the
Plan until the Trust Fund has been depleted, or (b) to liquidate the assets
remaining in the Trust Fund. If the Trust Fund is liquidated, the Committee
shall make, after deducting estimated expenses for liquidation and distribution,
the allocations required under the Plan as though the date of completion of
liquidation were a Valuation Date. The Trustee shall distribute to each
Participant the amount credited to his or her Account as of the date of
completion of the liquidation.

12.4 Withdrawal by Participating Company

A Participating Company may withdraw from participation in the Plan or
completely discontinue contributions to the Plan only with the approval of the
Board. If any Participating Company withdraws from the Plan or completely
discontinues contributions to the Plan, a copy of the resolutions of the Board
of Directors of such Participating Company adopting such action, certified by
the secretary of such Board of Directors and reflecting approval by the Board,
shall be delivered to the Committee as soon as it is administratively feasible
to do so, and the Committee shall communicate such action to the Trustee and to
the Employees of the Participating Company.

 

47



--------------------------------------------------------------------------------

ARTICLE XIII

AMENDMENT OR TERMINATION OF THE PLAN

13.1 Right of Company to Amend Plan

The Company reserves the right to amend the Plan in the manner set forth in
Section 13.2 at any time and from time to time to the extent it may deem
advisable or appropriate, provided, however, that:

(a) No amendment shall increase the duties or liabilities of the Trustee or the
Committee without their respective written consent;

(b) No amendment shall contravene the provisions of Section 14.1;

(c) No amendment shall have the effect of reducing the percentage of the vested
and nonforfeitable interest of any Participant in his or her Accounts nor shall
the vesting provisions of the Plan be amended unless each Participant with at
least three (3) Years of Service is permitted to elect to continue to have the
prior vesting provisions apply to him, within 60 days after the latest of: the
date on which the amendment is adopted, the date on which the amendment is
effective, or the date on which the Participant is issued written notice of the
amendment; and

(d) No amendment shall be effective to the extent that it has the effect of
decreasing a Participant’s Account balances.

13.2 Amendment Procedure

Any amendment to the Plan shall be made by adoption of same pursuant to
resolutions of the Board adopted in accordance with the Company’s bylaws. A
certified copy of the resolutions adopting any amendment and a copy of the
adopted amendment as executed by the individual authorized by the resolutions on
behalf of the Company shall be delivered to the Committee and to the Trustee.
Upon such action by the Board, the Plan shall be deemed amended as of the date
specified as the effective date by such Board action or in the instrument of
amendment. The effective date of any amendment may be before, on or after the
date of such Board action.

The Board may delegate to an officer of the Company by written resolution the
power to amend the Plan by such officer’s execution of a written amendment.

13.3 Effect on Other Participating Companies

Unless an amendment expressly provides otherwise, all Participating Companies
shall be bound by any amendment adopted pursuant to this Article XIII.

13.4 Company Not Liable for Benefits

No member of the Affiliated Group shall be liable for the payments of any
benefits under this Plan and all benefits hereunder shall be payable solely from
the assets of the Trust except as otherwise required by ERISA.

 

48



--------------------------------------------------------------------------------

ARTICLE XIV

MISCELLANEOUS

14.1 Reversion Prohibited

(a) General Rule

Except as provided in subsections (b) and (c), it shall be impossible for any
part of the Trust Fund either: (1) to be used for or diverted to purposes other
than those which are for the exclusive benefit of Participants and their
Beneficiaries (except for the payment of taxes and administrative expenses), or
(2) to revert to the Company or any Affiliated Company.

(b) Disallowed Contributions

Each contribution of the Participating Companies under the Plan is expressly
conditioned upon the deductibility of the contribution under Section 404 of the
Code. If all or part of a Participating Company’s contribution is disallowed as
a deduction under the Code, and the contribution of the disallowed amount was
due to a good faith mistake in determining the deductibility of the
contribution, then such disallowed amount (reduced by any Trust Fund losses
attributable thereto) may be returned to the Participating Company with respect
to which the deduction was disallowed within one year after the disallowance
upon the adoption of appropriate resolutions by the Board of Directors of the
Participating Company.

(c) Mistaken Contributions

If a contribution is made by a Participating Company by reason of a mistake of
fact which was made in good faith, then so much of the contribution as was made
as a result of the mistake (reduced by any Trust Fund losses attributable
thereto) may be returned to such Participating Company within one year after the
mistaken contribution was made upon the adoption of appropriate resolutions by
the Board of Directors of the Participating Company.

14.2 Bonding, Insurance and Indemnity

(a) Bonding

To the extent required under the ERISA or any other applicable federal or state
law of similar import, the Participating Companies shall obtain, pay for and
keep current a bond or bonds with respect to each Committee member and each
Employee who receives, handles, disburses, or otherwise exercises custody or
control of, any of the assets of the Plan.

(b) Insurance

The Participating Companies, in their discretion, may obtain, pay for and keep
current a policy or policies of insurance, insuring the Committee members, the
members of the Board of Directors of each Participating Company and other
Employees to whom any fiduciary responsibility with respect to the
administration of the Plan has been delegated against any and all costs,
expenses and liabilities (including attorneys, fees) incurred by such persons as
a result of any act, or omission to act, in connection with the performance of
their duties, responsibilities and obligations under the Plan and any applicable
law.

 

49



--------------------------------------------------------------------------------

(c) Indemnity

To the extent permitted by applicable state law, the Company shall indemnify and
save harmless the Board of Directors and each member thereof, the Committee and
each member thereof, and any Employee to whom any duties respecting the Plan are
delegated, against any and all expenses, liabilities, and claims, including
legal fees to defend against such liabilities and claims (as and when such
expenses, liabilities, claims and fees are incurred), arising out of their
discharge in good faith of responsibilities under or incident to the Plan,
excepting only expenses and liabilities arising out of willful misconduct. This
indemnity shall not preclude such further indemnities as may be available under
insurance purchased by the company or provided by the Company under any bylaw,
agreement, vote of stockholders or disinterested directors or otherwise, as such
indemnities are permitted under state law. Payments with respect to any
indemnity and payment of expenses or fees under this Section shall be made only
from assets of the Company and shall not be made directly or indirectly from
Trust assets.

14.3 Merger, Consolidation or Transfer of Assets

There shall be no merger or consolidation of all or any part of the Plan with,
or transfer of the assets or liabilities of all or any part of the Plan to, any
other Qualified Plan unless each Participant who remains a Participant hereunder
and each Participant who becomes a participant in the other Qualified Plan would
receive a benefit immediately after the merger, consolidation or transfer
(determined as if the other Qualified Plan and the Plan were then terminated)
which is equal to or greater than the benefit, they would have been entitled to
receive under the Plan immediately before the merger, consolidation or transfer
if the Plan had then terminated.

Effective August 3, 2006, the Polacheck Property Management Corp. 401(k) Plan
merged into the Plan, with the plan assets transferred as soon as
administratively convenient thereafter. Effective April 1, 2007, the Trammell
Crow Company Retirement Savings Plan merged into the Plan, with the plan assets
transferred as soon as administratively convenient thereafter. Effective
December 31, 2007, the CB Richard Ellis Hawaii, Inc. 401(k) Retirement Savings
Plan (001) merged into the Plan, with the plan assets transferred as soon as
administratively convenient thereafter. Effective July 15, 2008, the CB Richard
Ellis 401(k) and Profit Sharing Plan merged into the Plan, with the plan assets
transferred as soon as administratively convenient thereafter. Effective
January 1, 2013, the CBRE Clarion Real Estate Securities, LLC 401(k) Profit
Sharing Plan will merge into the Plan, with the plan assets transferred as soon
as administratively convenient thereafter.

The provisions of the Plan shall apply retroactively to the Polacheck Property
Management Corp. 401(k) Plan, the Trammell Crow Company Retirement Savings Plan,
the CB Richard Ellis Hawaii, Inc. 401(k) Retirement Savings Plan (001), the CB
Richard Ellis 401(k) and Profit Sharing Plan, and the CBRE Clarion Real Estate
Securities, LLC 401(k) Profit Sharing Plan, to the extent necessary for tax
qualification.

14.4 Spendthrift Clause

The rights of any Participant or Beneficiary to and in any benefits under the
Plan shall not be subject to assignment or alienation, and no Participant or
Beneficiary shall have the power to assign, transfer or dispose of such rights,
nor shall any such rights to benefits be subject to attachment, execution,
garnishment, sequestration, the laws of bankruptcy or any other legal or
equitable process. Notwithstanding the foregoing,

 

50



--------------------------------------------------------------------------------

(a) All or a portion of a Participant’s vested interest in his or her Accounts
may be payable to an Alternate Payee pursuant to the terms of a QDRO, and

(b) A portion of a Participant’s vested interest in his or her Accounts may be
pledged as security for repayment of a loan pursuant to Section 11.2(b).

14.5 Rights of Participants

Participation in the Plan shall not give any Participant the right to be
retained in the employ of the Company or any Affiliated Company or any right or
interest in the Plan or the Trust Fund except as expressly provided herein.

14.6 Gender, Tense and Headings

Whenever any words are used herein in the masculine gender, they shall be
construed as though they were also used in the feminine gender in all cases
where they would so apply. Whenever any words used herein are in the singular
form, they shall be construed as though they were also used in the plural form
in all cases where they would so apply.

Headings of Articles, Sections and subsections as used herein are inserted
solely for convenience and reference and constitute no part of the Plan.

14.7 Governing Law

The Plan shall be construed and governed in all respects in accordance with
applicable federal law and, to the extent not preempted by such federal law, in
accordance with the laws of the State of California.

14.8 Qualified Military Service

Notwithstanding any provision of the Plan to the contrary, contributions,
benefits and service credit with respect to qualified military service will be
provided to the extent required by Sections 401(a)(37) and 414(u) of the Code.
Thus,

(a) to the extent required by Section 401(a)(37) of the Code, if a Participant
dies while performing qualified military service, the survivors of the
Participant shall be entitled to any additional benefits provided under the Plan
had the Participant resumed and then terminated employment on account of death
(such as additional vesting).

(b) Participants may make the additional salary deferrals permitted by Code
§414(u)(2) after reemployment,

(c) the break in service limitations of Section 414(u)(8) of the Code shall
apply,

 

51



--------------------------------------------------------------------------------

(d) the provisions of Section 414(u)(9) of the Code (relating to benefit accrual
of a Participant who dies while performing qualified military service) shall not
apply,

(e) to the extent required by Section 414(u)(12) of the Code, an individual
receiving a differential wage payment from a Participating Employer shall be
treated as an Employee of the Participating Employer making the payment, and the
differential wage payment shall be treated as Compensation, and

(f) to the extent required by Section 414(u)(12) of the Code, an individual
shall be treated as having been severed from employment during any period the
individual is performing services described in Section 3401(h)(2) of the Code,
and, if the individual elects to receive a distribution by reason of this
sentence, the individual may not make an elective deferral during the 6-month
period beginning on the date of the distribution.

In addition, Participant loan repayments shall be suspended under the Plan as
permitted by Section 414(u)(4) of the Code.

ARTICLE XV

CBRE GROUP, INC. STOCK FUND

15.1 The CBRE Stock Fund

This Article XV describes the operation of the CBRE Stock Fund. The CBRE Stock
Fund will consist of shares of CBRE Stock and a small cash reserve, normally not
more than 3% of the value of the CBRE Stock Fund. The Trustee will purchase
shares of CBRE Stock required for the Plan, or cause such shares to be
purchased, in the open market or by private purchase, including purchase from
CBRE Group, Inc., the Company, or an Affiliated Company. Any such purchase from
CBRE Group, Inc., the Company or an Affiliated Company will be at the value of
CBRE Stock on the date of purchase or any more favorable price that may be made
available to the Trustee from time to time. Stock dividends and other
distributions received in cash with respect to CBRE Stock held in the CBRE Stock
Fund will be reinvested in the CBRE Stock Fund. Dividends and other
distributions received in the form of CBRE Stock with respect to shares held in
the CBRE Stock Fund will be held in the CBRE Stock Fund.

15.2 Allocations to Participants’ Accounts

A Participant can direct in accordance with the procedures set forth Section 5.7
that up to 25 percent of the contributions allocated to the Participant’s
Account be invested initially in the CBRE Stock Fund. A Participant can also
direct in accordance with the procedures set forth Section 5.7 that assets
allocated to the Participant’s Account that are invested in other investment
funds be reinvested in the CBRE Stock Fund; provided however that any direction
to reinvest assets in the CBRE Stock Fund will not be effective if it would
result in the percentage of the assets allocated to the CBRE Stock Fund
exceeding 25 percent of the assets allocated to the Participant’s Accounts.
There shall be no limitation on the Participant’s ability to direct the
reinvestment of any amounts in his or her Accounts invested in the CBRE Stock
Fund in other investment funds offered under the Plan.

 

52



--------------------------------------------------------------------------------

The provisions of ERISA Section 404(c)(1)(B) will apply to a Participant’s
election to acquire or dispose of interests in the CBRE Stock Fund. The
Committee shall take such actions and establish such procedures as it deems
necessary to ensure the confidentiality of information relating to the purchase,
sale, and holding of CBRE Stock, and the exercise of voting, tender and similar
rights with respect to CBRE Stock by a Participant or his or her Beneficiary.
Notwithstanding the foregoing, such information may be disclosed to the extent
necessary to comply with applicable state and federal laws.

Notwithstanding any other provision of the Plan, in no event shall any
Participant’s Account have more than 25 percent of the assets allocated to such
Participant’s Account invested in the CBRE Stock Fund as of the last business
day of any Plan Year. If on the last business day of any Plan Year, a
Participant has more than 25 percent of the assets allocated to such
Participant’s Account invested in the CBRE Stock Fund, the Trustee will redirect
the investment of that portion of the Participant’s Account in excess of such 25
percent limitation from the CBRE Stock Fund to the Plan’s default fund, as
designated by the Committee, in its sole discretion.

15.3 Plan Distributions

If a Participant who is entitled to receive a distribution, withdrawal or loan
from the Plan has a portion of this Account balance invested in the CBRE Stock
Fund, the Trustee will liquidate the Participant’s interest in the CBRE Stock
Fund and distribute or loan such amount in cash. A Participant cannot elect to
receive a distribution or loan of CBRE Stock rather than cash. Any such
distribution or loan shall be deemed to be made pro rata from the investment
funds in the Participant’s Account from which the distribution or loan is made,
including the CBRE Stock Fund, on the basis of the value of such investments as
of the date of such distribution or loan.

15.4 Voting Rights and Tender Offers

Within a reasonable time before each annual or special meeting of shareholders
of CBRE Stock, there shall be sent to each Participant who has an investment in
the CBRE Stock Fund a copy of the proxy solicitation material for the meeting,
together with a form requesting instructions for the Trustee on how to vote CBRE
Stock represented by units credited to such Participant’s Accounts. Upon receipt
of such instructions, the Trustee shall vote the shares as instructed. The
Trustee shall maintain the instructions of each Participant in confidence. The
Trustee shall vote CBRE Stock for which it does not receive voting instructions,
including any unallocated CBRE Stock, in the same proportion as the Trustee
votes CBRE Stock for which it does receive timely instructions; provided,
however, that the Trustee shall in all events exercise voting obligations
consistent with the Trustee’s fiduciary duties under ERISA.

Each Participant shall be given the opportunity, to the extent that any portion
of his or her Accounts are invested in the CBRE Stock Fund, to direct the
Trustee in writing as to the manner in which to respond to a tender or exchange
offer with respect to CBRE Stock represented by units credited to such
Participant’s Accounts. The Trustee shall respond in accordance with the
instructions so received. The Trustee shall not divulge to the Company or any
Affiliated Company the instructions of any Participant. The Committee shall
utilize its best efforts to timely distribute or cause to be distributed to each
Participant information as will be distributed to shareholders of such CBRE
Group, Inc. in connection with any such tender or exchange offer,

 

53



--------------------------------------------------------------------------------

together with a form addressed to the Trustee requesting confidential
instructions on whether or not CBRE Stock will be tendered or exchanged. If the
Trustee shall not receive timely direction from a Participant as to the manner
in which to respond to such a tender or exchange offer, the Trustee shall not
tender or exchange any CBRE Stock represented by units credited to such
Participant’s Accounts with respect to which such Participant has the right of
direction.

Executed this 28th day of December, 2011.

 

CBRE SERVICES, INC. By:  

/s/ BRETT WHITE

  Brett White, Chief Executive Officer

 

54